EXHIBIT 10.56

 

MASTER SEPARATION AND DISTRIBUTION AGREEMENT

 

between

 

PC MALL, INC.

 

and

 

eCOST.COM, INC.

 

Dated as of September 1, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

  

DEFINITIONS

   2

ARTICLE II

  

CONTRIBUTION AND ASSUMPTION

   10

2.1.

  

Contribution of eCOST Assets

   10

2.2.

  

Assumption of Liabilities

   10

2.3.

  

Closing Date; Deliveries

   11

2.4.

  

No Representations or Warranties

   11

2.5.

  

Transfers Not Effected on Closing Date

   11

2.6.

  

Shared Contracts

   12

2.7.

  

Inter-Group Indebtedness

   13

ARTICLE III

  

THE IPO AND ACTIONS PENDING THE IPO

   13

3.1.

  

Transactions Prior to the IPO

   13

3.2.

  

Proceeds of the IPO

   14

3.3.

  

Conditions Precedent to Consummation of the IPO

   14

ARTICLE IV

  

THE DISTRIBUTION

   15

4.1.

  

The Distribution

   15

4.2.

  

Actions Prior to the Distribution

   16

4.3.

  

Conditions to Distribution

   16

4.4.

  

Fractional Shares

   17

4.5.

  

Adjustment of PC Mall Warrants

   17

ARTICLE V

  

ANCILLARY AGREEMENTS

   18

5.1.

  

Ancillary Agreements

   18

5.2.

  

Termination of Existing Agreements

   19

ARTICLE VI

  

MUTUAL RELEASE; INDEMNIFICATION

   19

6.1.

  

Release of Pre-Closing Claims

   19

6.2.

  

Indemnification by eCost

   21

6.3.

  

Indemnification by PC Mall

   22

6.4.

  

Indemnification Obligations Net of Insurance Proceeds and Other Amounts

   22

6.5.

  

Procedures for Indemnification of Third Party Claims

   23

6.6.

  

Additional Matters

   24

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

6.7.

  

Remedies Cumulative

   24

6.8.

  

Exclusions

   24

6.9.

  

Limitations of Liability

   25

6.10.

  

Survival of Indemnities

   25

ARTICLE VII

  

INTERIM OPERATIONS AND CERTAIN OTHER MATTERS

   25

7.1.

  

Insurance Matters

   25

7.2.

  

Certain Business Matters

   26

7.3.

  

Late Payments

   27

ARTICLE VIII

  

FINANCIAL AND OTHER COVENANTS

   27

8.1.

  

Financial and Other Information

   27

ARTICLE IX

  

EXCHANGE OF INFORMATION; CONFIDENTIALITY

   34

9.1.

  

Agreement for Exchange of Information, Archives

   34

9.2.

  

Ownership of Information

   35

9.3.

  

Compensation for Providing Information

   35

9.4.

  

Record Retention

   35

9.5.

  

Limitation of Liability

   35

9.6.

  

Other Agreements Providing for Exchange of Information

   35

9.7.

  

Production of Witnesses, Records, Cooperation

   35

9.8.

  

Confidentiality

   36

9.9.

  

Protective Arrangements

   37

ARTICLE X

  

ARBITRATION; DISPUTE RESOLUTION

   37

10.1.

  

Agreement to Arbitrate

   37

10.2.

  

Escalation

   38

10.3.

  

Arbitration

   38

10.4.

  

Arbitrator

   39

10.5.

  

Hearings

   39

10.6.

  

Discovery and Certain Other Matters

   40

10.7.

  

Certain Additional Matters

   41

10.8.

  

Limited Court Actions

   41

10.9.

  

Continuity of Service and Performance

   42

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

10.10.

  

Law Governing Arbitration Procedures

   42

ARTICLE XI

  

FURTHER ASSURANCES AND ADDITIONAL COVENANTS

   42

11.1.

  

Further Assurances

   42

ARTICLE XII

  

TERMINATION

   44

12.1.

  

Termination by Mutual Consent

   44

12.2.

  

Other Termination

   44

12.3.

  

Effect of Termination

   44

ARTICLE XIII

  

MISCELLANEOUS

   44

13.1.

  

Counterparts, Entire Agreement, Corporate Power

   44

13.2.

  

Governing Law

   45

13.3.

  

Assignability

   45

13.4.

  

Third Party Beneficiaries

   45

13.5.

  

Notices

   45

13.6.

  

Severability

   46

13.7.

  

Force Majeure

   46

13.8.

  

Publicity

   47

13.9.

  

Expenses

   47

13.10.

  

Headings

   47

13.11.

  

Survival of Covenants

   47

13.12.

  

Waivers of Default

   47

13.13.

  

Specific Performance

   47

13.14.

  

Amendments

   47

13.15.

  

Interpretation

   48

13.16.

  

Limitation of Damages

   48

 

-iii-



--------------------------------------------------------------------------------

MASTER SEPARATION AND DISTRIBUTION AGREEMENT

 

THIS MASTER SEPARATION AND DISTRIBUTION AGREEMENT (this “Agreement”), dated as
of September 1, 2004, is by and between PC Mall, Inc., a Delaware corporation
(“PC Mall”), and eCOST.com, Inc., a Delaware corporation (“eCOST”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
assigned to them in Article I hereof.

 

WHEREAS, eCOST intends to offer and sell for its own account in an initial
public offering (the “IPO”) a limited number of shares of its common stock, par
value $0.001 per share (the “eCOST Common Stock”), and in furtherance thereof,
eCOST has filed a registration statement for the eCOST Common Stock to be sold
in the IPO with the SEC;

 

WHEREAS, PC Mall desires to contribute or otherwise transfer, and to cause
certain of its Subsidiaries to contribute or otherwise transfer, certain Assets
and Liabilities associated with the eCOST Business to eCOST (the
“Contribution”);

 

WHEREAS, PC Mall intends, approximately six (6) months following the closing of
the IPO, to distribute to holders of PC Mall common stock, par value $0.001 per
share, all of the outstanding shares of eCOST Common Stock then owned directly
or indirectly by PC Mall in a transaction intended to qualify as a tax-free
spin-off under Section 355 of the Code (the “Distribution”);

 

WHEREAS, PC Mall and eCOST intend that the contribution of Assets by PC Mall to
eCOST pursuant to Section 2.1, the assumption of Liabilities by eCost pursuant
to Section 2.2 and the Distribution, taken together, will qualify as a
reorganization for U.S. federal income tax purposes pursuant to which no gain or
loss will be recognized by PC Mall or its stockholders under Section 355,
361(b)(3), 368(a)(1)(D) and related provisions of the Code, and that this
Agreement is intended to be, and is hereby adopted as, a plan of reorganization
under Section 368 of the Code;

 

WHEREAS, PC Mall, through its Subsidiaries, has historically provided various
services to eCOST, and in connection with the separation of PC Mall and eCOST,
the parties desire to enter into certain relationships which will continue on a
transitional basis; and

 

WHEREAS, it is appropriate and desirable to set forth the principal corporate
transactions required to effect the separation, the IPO, the Distribution, and
certain other agreements that will govern certain matters relating to the IPO
and the Distribution and the relationship of PC Mall and eCOST following the IPO
and the Distribution.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the receipt and adequacy of which is
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

For the purpose of this Agreement the following terms shall have the following
meanings:

 

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.

 

“Administrative Services Agreement” means that certain Administrative Services
Agreement to be entered into between eCOST and a Subsidiary of PC Mall,
effective as of the Closing Date, as such agreement may be amended from time to
time.

 

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.

 

“AF Services” means AF Services, Inc., a wholly-owned subsidiary of PC Mall, and
any successor thereto.

 

“AF Services Software License Agreement” means that certain Software License
Agreement to be entered into between eCOST and AF Services, effective as of the
Closing Date, as such agreement may be amended from time to time.

 

“Agent” means the distribution agent to be appointed by PC Mall to distribute to
the stockholders of PC Mall pursuant to the Distribution the shares of eCOST
Common Stock held by PC Mall.

 

“Agreement” means this Separation and Distribution Agreement, including all of
the Schedules hereto.

 

“Ancillary Agreements” means the Contribution Agreement; Tax Allocation and
Indemnification Agreement; Employee Matters Agreement; Administrative Services
Agreement; Product Sales, Inventory Management and Order Fulfillment Agreement;
Information Technology Systems Usage and Services Agreement; License Agreements;
Registration Rights Agreements; and Sublease Agreement; each in the form set
forth in Schedule A hereto, including any exhibits, schedules, attachments,
tables or other appendices thereto, and each agreement and other instrument
contemplated therein or herein.

 

“Annual Financial Statements” has the meaning set forth in Section 8.1(a)(v) of
this Agreement.

 

“Applicable Deadline” has the meaning set forth in Section 10.3(b) of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Arbitration Act” means the United States Arbitration Act, 9 U.S.C. §§ 1-14, as
the same may be amended from time to time.

 

“Arbitration Demand Date” has the meaning set forth in Section 10.3(a) of this
Agreement.

 

“Arbitration Demand Notice” has the meaning set forth in Section 10.3(a) of this
Agreement.

 

“Assets” means assets, properties and rights (including goodwill and rights
arising under Contracts), wherever located (including in the possession of
vendors, other Persons or elsewhere), whether real, personal or mixed, tangible,
intangible or contingent, in each case whether or not recorded or reflected or
required to be recorded or reflected on the books and records or financial
statements of any Person.

 

“Bad Act” has the meaning set forth in Section 2.2 of this Agreement.

 

“Closing” means the receipt by eCOST of the net proceeds of the IPO in
accordance with the terms of the Underwriting Agreement.

 

“Closing Date” means the first time at which any shares of eCOST Common Stock
are sold to the Underwriters pursuant to the IPO in accordance with the terms of
the Underwriting Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consents” means any consent, waiver or approval from, or notification
requirements to, any third party.

 

“Contracts” means any contract, agreement, lease, license, sales order, purchase
order, instrument or other commitment that is binding on any Person or any part
of its property under applicable law.

 

“Contribution” has the meaning set forth in the Recitals to this Agreement.

 

“Contribution Agreements” means the agreements entered into by and between PC
Mall and certain of its Subsidiaries, on the one hand, and eCOST on the other
hand, pursuant to which the Contribution will be effected.

 

“CPR” means the Center for Public Resources.

 

“Distribution” means the distribution by PC Mall on a pro rata basis to holders
of PC Mall Common Stock of all of the outstanding shares of eCOST Common Stock
owned directly or indirectly by PC Mall on the Distribution Date as set forth in
Article V.

 

“Distribution Date” means the date determined pursuant to Section 4.1 of this
Agreement on which the Distribution occurs.

 

3



--------------------------------------------------------------------------------

“eCOST” has the meaning set forth in the Preamble to this Agreement.

 

“eCOST Adjusted Exercise Price to Market Ratio” has the meaning set forth in
Schedule 4.5(5).

 

“eCOST Assets” means all right, title and interest of the PC Mall Group
(including, for purposes of this definition, any member of the eCOST Group) in
and to:

 

(a) any Assets reflected on the audited balance sheet of eCOST contained in the
Registration Statement or the accounting records supporting such balance sheet,
and any Assets acquired by or for eCOST, the eCOST Business or any member of the
eCOST Group subsequent to the date of such balance sheet which, had they been so
acquired on or before such date and owned as of such date, would have been
reflected on such balance sheet if prepared on a consistent basis, subject to
any dispositions of any of such Assets subsequent to the date of such balance
sheet;

 

(b) any and all Assets of the PC Mall Group (including, for purposes of this
definition, any member of the eCOST Group) that are used exclusively or held for
use exclusively in the eCOST Business; and

 

(c) any and all Assets that are expressly listed, scheduled or otherwise clearly
described in a Contribution Agreement or any other Ancillary Agreement as Assets
to be transferred to eCOST or any other member of the eCOST Group.

 

“eCOST Business” means the business of eCOST as currently or historically
conducted or as proposed to be conducted.

 

“eCOST Common Stock” means Common Stock, $0.001 par value per share, of eCOST.

 

“eCOST Group” means eCOST, each Subsidiary of eCOST and each other Person that
is either controlled directly or indirectly by eCOST immediately after the
Closing Date or that is contemplated to be controlled by eCOST.

 

“eCOST Indemnitees” has the meaning set forth in Section 6.3 of this Agreement.

 

“eCOST Liabilities” means the following:

 

(a) any and all Liabilities to the extent arising out of or relating to the
eCOST Business or the eCOST Assets, in each case whether such Liabilities arise
or accrue prior to, on or after the Closing Date (other than any Tax-related
Liabilities that are specifically retained by PC Mall under the Tax Allocation
and Indemnification Agreement and any employee-related Liabilities that are
specifically retained by PC Mall under the Employee Matters Agreement);

 

(b) any and all Liabilities to the extent arising out of or relating to the
operation of any business conducted by any member of the eCOST Group at any time
after the Closing Date;

 

4



--------------------------------------------------------------------------------

(c) any and all Liabilities that are expressly listed, scheduled or otherwise
clearly described in a Contribution Agreement or any other Ancillary Agreement
as Liabilities to be assumed by eCOST or any member of the eCOST Group; and

 

(d) all obligations of the eCOST Group under or pursuant to this Agreement, any
Ancillary Agreement or any other instrument entered into in connection herewith
or therewith.

 

“eCOST Public Documents” has the meaning set forth in Section 8.1(a)(viii) of
this Agreement.

 

“eCOST Shared Contract” means any Contract included in the eCOST Assets relating
in part to the PC Mall Business.

 

“eCost Warrant” has the meaning set forth in Section 4.5(a) of this Agreement.

 

“eCOST’s Auditors” has the meaning set forth in Section 8.1(b)(i) of this
Agreement.

 

“Effective Time” means 5:00 p.m., Eastern Standard Time or Eastern Daylight Time
(whichever shall be then in effect), on the Distribution Date.

 

“Employee Matters Agreement” means that certain Employee Matters Agreement
entered into between PC Mall and eCOST effective as of the Effective Time, as
such agreement may be amended from time to time.

 

“Environmental Law” means any federal, state, local, foreign or international
statute, ordinance, rule, regulation, code, license, permit, authorization,
approval, consent, common law (including tort and environmental nuisance law),
legal doctrine, order, judgment, decree, injunction, requirement or agreement
with any Governmental Authority, now or hereafter in effect relating to health,
safety, pollution or the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or to emissions, discharges,
releases or threatened releases of any substance currently or at any time
hereafter listed, defined, designated or classified as hazardous, toxic waste,
radioactive or dangerous, or otherwise regulated, under any of the foregoing, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of any such substances, including the
Comprehensive Environmental Response, Compensation and Liability Act, the
Superfund Amendments and Reauthorization Act and the Resource Conservation and
Recovery Act, and comparable provisions in state, local, foreign or
international law.

 

“Environmental Liabilities” means all Liabilities relating to, arising out of or
resulting from any Environmental Law or contract or agreement relating to
environmental, health or safety matters (including all removal, remediation or
cleanup costs, investigatory costs, governmental response costs, natural
resources damages, property damages, personal injury damages, costs of
compliance with any settlement, judgment or other determination of Liability and
indemnity, contribution or similar obligations) and all costs and expenses,
interest, fines, penalties or other monetary sanctions in connection therewith.

 

“Escalation Notice” has the meaning set forth in Section 10.2(a) of this
Agreement.

 

5



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.

 

“Existing Agreements” means (i) the Administrative Services Agreement dated
January 1, 2003 between eCOST and AF Services, Inc.; (ii) the Cash Management
Agreement dated January 1, 2003 between eCOST and AF Services, Inc.; (iii) the
Merchandising Services Agreement dated January 1, 2003 between eCOST and Mall
Marketing, Inc.; and (iv) the Product Sales, Inventory Management and Order
Fulfillment Agreement dated January 1, 2003 between eCOST and AF Services, Inc.

 

“Financial Statements” means the Annual Financial Statements and the Quarterly
Financial Statements, collectively.

 

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

“Governmental Approval” means any notice, report or other filing to be made, or
any consent, registration, approval, permit or authorization to be obtained
from, any Governmental Authority.

 

“Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.

 

“Group” means the eCost Group or the PC Mall Group, as applicable.

 

“Indemnifying Party” has the meaning set forth in Section 6.4(a) of this
Agreement.

 

“Indemnitee” has the meaning set forth in Section 6.4(a) of this Agreement.

 

“Indemnity Payment” has the meaning set forth in Section 6.4(a) of this
Agreement.

 

“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, designs,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, data, computer data, disks, diskettes, tapes, computer programs or
other software, marketing plans, customer names, communications by or to
attorneys (including attorney-client privileged communications), memos and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee or business information
or data.

 

“Information Technology Services Agreement” means that certain Information
Technology Systems Usage and Services Agreement to be entered into between eCOST
and a Subsidiary of PC Mall, effective as of the Closing Date, as such agreement
may be amended from time to time.

 

6



--------------------------------------------------------------------------------

“Insurance Policies” means the insurance policies written by insurance carriers
unaffiliated with PC Mall pursuant to which eCOST (or their respective officers
or directors) will be insured parties after the Closing Date.

 

“Insurance Proceeds” means those monies: (a) received by an insured from an
insurance carrier, or (b) paid by an insurance carrier on behalf of the insured,
in any such case net of any applicable premium adjustments (including reserves
and retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.

 

“Intended Transferee” has the meaning set forth in Section 2.5(b) of this
Agreement.

 

“Intended Transferor” has the meaning set forth in Section 2.5(b) of this
Agreement.

 

“IPO” means the initial public offering by eCOST of shares of eCOST Common Stock
pursuant to the IPO Registration Statement.

 

“IPO Effective Date” means the date on which the IPO Registration Statement is
declared effective by the SEC.

 

“IPO Registration Statement” means the registration statement on Form S-1 (No.
333-115199) filed under the Securities Act, pursuant to which the eCOST Common
Stock to be issued in the IPO will be registered, together with all amendments
thereto.

 

“Letter Ruling” has the meaning set forth in Section 4.3(b) of this Agreement.

 

“Liabilities” means any and all losses, claims, charges, debts, demands,
actions, causes of action, suits, damages, obligations, payments, costs and
expenses, sums of money, accounts, reckonings, bonds, specialties, indemnities
and similar obligations, exonerations, covenants, contracts, controversies,
agreements, promises, doings, omissions, variances, guarantees, make whole
agreements and similar obligations, and other liabilities, including all
contractual obligations, whether absolute or contingent, matured or unmatured,
liquidated or unliquidated, accrued or unaccrued, known or unknown, whenever
arising, and including those arising under any law, rule, regulation, Action,
threatened or contemplated Action (including the costs and expenses of demands,
assessments, judgments, settlements and compromises relating thereto and
attorneys’ fees and any and all costs and expenses, whatsoever reasonably
incurred in investigating, preparing or defending against any such Actions or
threatened or contemplated Actions), order or consent decree of any Governmental
Authority or any award of any arbitrator or mediator of any kind, and those
arising under any contract, commitment or undertaking, including those arising
under this Agreement or any Ancillary Agreement, in each case, whether or not
recorded or reflected or required to be recorded or reflected on the books and
records or financial statements of any Person.

 

“License Agreements” means the AF Services Software License Agreement and the PC
Mall Software License Agreement.

 

7



--------------------------------------------------------------------------------

“PC Mall” has the meaning set forth in the Preamble to this Agreement.

 

“PC Mall Adjusted Exercise Price to Market Ratio” has the meaning set forth in
Schedule 4.5(3) of this Agreement.

 

“PC Mall Adjusted Warrant” has the meaning set forth in Section 4.5(a) of this
Agreement.

 

“PC Mall Annual Statements” has the meaning set forth in Section 8.1(b)(i) of
this Agreement.

 

“PC Mall Business” means the businesses or operations of the PC Mall Group other
than the eCOST Business.

 

“PC Mall Common Stock” means the Common Stock, $0.001 par value per share, of PC
Mall.

 

“PC Mall Group” means PC Mall and each Person (other than any member of the
eCOST Group) that is an Affiliate of PC Mall immediately after the Closing Date.

 

“PC Mall Indemnitees” has the meaning set forth in Section 6.2 of this
Agreement.

 

“PC Mall Liabilities” means the Liabilities of PC Mall other than the eCOST
Liabilities.

 

“PC Mall Public Filings” has the meaning set forth in Section 8.1(a)(xii) of
this Agreement.

 

“PC Mall Records” shall have the meaning set forth in Section 9.1(b) of this
Agreement.

 

“PC Mall Shared Contract” means any Contract relating in part to the eCOST
Business not included in the eCOST Assets.

 

“PC Mall Software License Agreement” means that certain Software License
Agreement entered into between eCOST and PC Mall, effective as of February 25,
1999, as such agreement may be amended from time to time.

 

“PC Mall Warrant” has the meaning set forth in Section 4.5(a) of this Agreement.

 

“PC Mall’s Auditors” has the meaning set forth in Section 8.1(b)(i) of this
Agreement.

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Pre-Distribution Exercise Price to Market Price Ratio” has the meaning set
forth in Schedule 4.5(1.) of this Agreement.

 

8



--------------------------------------------------------------------------------

“Prime Rate” means the rate which Chase Manhattan Bank (or any successor thereto
or other major money center commercial bank agreed to by the parties hereto)
announces from time to time as its prime lending rate, as in effect from time to
time.

 

“Product Sales, Inventory Management and Order Fulfillment Agreement” means that
certain Product Sales, Inventory Management and Order Fulfillment Agreement to
be entered into between eCOST and a Subsidiary of PC Mall, effective as of the
Closing Date, as such agreement may be amended from time to time.

 

“Prospectus” means each preliminary, final or supplemental prospectus forming a
part of the IPO Registration Statement.

 

“Quarterly Financial Statements” has the meaning set forth in Section 8.1(a)(iv)
of this Agreement.

 

“Record Date” means the close of business on the date to be determined by the PC
Mall Board of Directors as the record date for determining stockholders of PC
Mall entitled to receive shares of eCOST Common Stock in the Distribution.

 

“Registration Rights Agreements” means the Registration Rights Agreements to be
entered into between eCOST and each of PC Mall and Frank F. Khulusi, effective
as of the Closing Date, as such agreements may be amended from time to time.

 

“Representatives” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.

 

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Security Interest” means any mortgage, security interest, pledge, lien, charge,
claim, option, right to acquire, voting or other restriction, right-of-way,
covenant, condition, easement, encroachment, restriction on transfer, or other
encumbrance of any nature whatsoever.

 

“Sublease Agreement” means that certain Amended and Restated Sublease Agreement
entered into between PC Mall and eCOST, effective as of the date hereof, as such
agreement may be amended from time to time.

 

“Subsidiary” of any person means any corporation or other organization whether
incorporated or unincorporated of which at least a majority of the securities or
interests having by the terms thereof ordinary voting power to elect at least a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries; provided, however, that no
Person that is not directly or indirectly wholly owned by any other Person shall
be a Subsidiary of such other Person unless such other Person controls, or has
the right, power or ability to control, that Person.

 

9



--------------------------------------------------------------------------------

“Tax” or “Taxes” has the meaning set forth in the Tax Indemnification and
Allocation Agreement.

 

“Tax Control” means the definition “control” set forth in Section 368(c) of the
Code (or in any successor statute or provision), as such definition may be
amended from time to time.

 

“Tax-Free Status” has the meaning set forth in the Tax Indemnification and
Allocation Agreement.

 

“Tax Indemnification and Allocation Agreement” means the Tax Indemnification and
Allocation Agreement, dated as of the date hereof, by and among PC Mall and
eCOST.

 

“Tax Opinion” has the meaning set forth in the Tax Indemnification and
Allocation Agreement.

 

“Third Party Claim” has the meaning set forth in Section 6.5(a) of this
Agreement.

 

“Underwriters” means the managing underwriters for the IPO.

 

“Underwriting Agreement” means the underwriting agreement to be entered into
among eCOST and the Underwriters with respect to the IPO.

 

“Unforeseen Damages” has the meaning set forth in Section 6.9(b) of this
Agreement.

 

ARTICLE II

 

CONTRIBUTION AND ASSUMPTION

 

2.1. Contribution of eCOST Assets. Unless otherwise provided in this Agreement
or in any Ancillary Agreement, on the Closing Date, PC Mall will (and PC Mall
will cause its applicable Subsidiaries to) assign, transfer and convey to eCOST
and its applicable Subsidiaries, and eCOST will (and eCOST will cause its
applicable Subsidiaries to) receive and accept from PC Mall and its applicable
Subsidiaries, all of PC Mall’s and its applicable Subsidiaries’ right, title and
interest in and to any eCOST Assets. Such assignments, transfers and conveyances
will be effective at such times as provided in each respective Ancillary
Agreement and will be subject to the terms and conditions of this Agreement and
any applicable Ancillary Agreement.

 

2.2. Assumption of Liabilities. Unless otherwise provided in this Agreement or
in any Ancillary Agreement, on the Closing Date, eCOST will assume, and on a
timely basis pay, perform, satisfy and discharge all eCOST Liabilities in
accordance with their respective terms. eCOST will be responsible for all eCOST
Liabilities, regardless of (a) when or where such Liabilities arose or arise,
(b) whether the facts on which such Liabilities are based occurred on, prior to
or subsequent to the Closing Date, (c) where or against whom such Liabilities
are asserted or determined, (d) whether asserted or determined on, prior to or
subsequent to the Closing Date, or (e) whether arising from or alleged to arise
from negligence, recklessness, violation of law, fraud or misrepresentation
(each, a “Bad Act”) by any member of the PC Mall Group, the eCOST Group or any
of their respective past or

 

10



--------------------------------------------------------------------------------

present Representatives; provided, however, that this clause 2.2(e) will not
limit eCOST’s right to make a claim against a PC Mall Group member for
Liabilities suffered by it to the extent that such Liabilities are a direct
result of a Bad Act committed by a PC Mall Group member subsequent to the
Closing Date; provided further, however, that eCOST’s right to make such a claim
may otherwise be limited in any Ancillary Agreement. Such assumptions of eCOST
Liabilities will be effective at such times as provided in each respective
Ancillary Agreement and will be subject to the terms and conditions of this
Agreement and any applicable Ancillary Agreement.

 

2.3. Closing Date; Deliveries. In furtherance of the assignment, transfer and
conveyance of the eCOST Assets and the assumption of the eCOST Liabilities as
set forth in this Agreement and the Ancillary Agreements, unless otherwise
provided in this Agreement or in any Ancillary Agreement, on the Closing Date,
the parties will execute and deliver, and they will cause their respective
Subsidiaries and Representatives, as applicable, to execute and deliver: (a)
each of the Contribution Agreements and other Ancillary Agreements; (b) such
bills of sale, stock powers, certificates of title, assignments of Contracts,
subleases and other instruments of transfer, conveyance and assignment as, and
to the extent, necessary or convenient to evidence the transfer, conveyance and
assignment to eCOST of all of PC Mall’s (or, as applicable, its Subsidiaries’)
right, title and interest in and to the eCOST Assets; and (c) such assumptions
of Contracts and other instruments of assumption as, and to the extent,
necessary or convenient to evidence the valid and effective assumption of the
eCOST Liabilities by eCOST.

 

2.4. No Representations or Warranties. eCOST acknowledges and agrees that,
except as expressly set forth in this Agreement or any Ancillary Agreement, (a)
no member of the PC Mall Group is making any representations or warranties in
this Agreement or any Ancillary Agreement, express or implied, as to the
condition, quality, merchantability or fitness of any eCOST Asset transferred
pursuant to this Agreement, any Ancillary Agreement or any other agreement
contemplated hereby or thereby, (b) all such eCOST Assets will be transferred on
an “as is,” “where is” basis, and (c) eCOST will bear the economic and legal
risks that any conveyance will prove to be insufficient to vest in it good and
marketable title, free and clear of any security interest, pledge, lien, charge,
claim or other encumbrance of any nature whatsoever.

 

2.5. Transfers Not Effected on Closing Date.

 

(a) The parties acknowledge and agree that some of the transfers contemplated by
this Article II may not be effected on the Closing Date due to the inability of
the parties to obtain necessary consents or approvals or the inability of the
parties to take certain other actions necessary to effect such transfers on the
Closing Date. To the extent any transfers contemplated by this Article II have
not been fully effected on the Closing Date, each of PC Mall and eCOST will
cooperate and use commercially reasonable efforts (and will cause the applicable
members of its respective Group to use such efforts) to obtain any necessary
consents or approvals or take any other actions necessary to effect such
transfers as promptly as practicable following the Closing Date.

 

11



--------------------------------------------------------------------------------

(b) Nothing in this Agreement will be deemed to require the transfer or
assignment of any Contract or other Asset by PC Mall or one of its Subsidiaries
(an “Intended Transferor”) to eCOST or one of its Subsidiaries (an “Intended
Transferee”) to the extent that such transfer or assignment would constitute a
material breach of such Contract or cause forfeiture or loss of such Asset;
provided, however, that even if such Contract or other Asset cannot be so
transferred or assigned, such Contract or other Asset will be deemed an eCOST
Asset solely for purposes of determining whether any Liability is an eCOST
Liability.

 

(c) If an attempted assignment would be ineffective or would impair an Intended
Transferee’s rights under any such eCOST Asset so that the Intended Transferee
would not receive all such rights, then the parties will use commercially
reasonable efforts to provide to, or cause to be provided to, the Intended
Transferee, to the extent permitted by law, the rights of any such eCOST Asset
and take such other actions as may reasonably be requested by the other party in
order to place the Intended Transferee, insofar as reasonably possible, in the
same position as if such eCOST Asset had been transferred as contemplated
hereby. In connection therewith, (i) the Intended Transferor will promptly pass
along to the Intended Transferee when received all benefits derived by the
Intended Transferor with respect to any such eCOST Asset, and (ii) the Intended
Transferee will pay, perform and discharge on behalf of the Intended Transferor
all of the Intended Transferor’s obligations with respect to any such eCOST
Asset in a timely manner and in accordance with the terms thereof which it may
do without breach. If and when such consents or approvals are obtained or such
other required actions have been taken, the transfer of the applicable eCOST
Asset will be effected in accordance with the terms of this Agreement and any
applicable Ancillary Agreement.

 

2.6. Shared Contracts. The parties agree as follows:

 

(a) At the written request of eCOST, PC Mall will, and will cause other members
of the PC Mall Group to, to the extent permitted by the applicable PC Mall
Shared Contract and applicable law, make available to eCOST or applicable
members of the eCOST Group the benefits and rights under the PC Mall Shared
Contracts (except where the benefits or rights under such PC Mall Shared
Contracts are specifically provided pursuant to an Ancillary Agreement) which
are substantially equivalent to the benefits and rights enjoyed by the PC Mall
Group under each PC Mall Shared Contract for which such request is made by
eCOST, to the extent such benefits relate to the eCOST Business; provided,
however, that the applicable members of the eCOST Group will assume and
discharge (or promptly reimburse PC Mall for) the obligations and liabilities
under the relevant PC Mall Shared Contracts associated with the benefits and
rights so made available to them.

 

(b) At the written request of PC Mall, eCOST will, and will cause other members
of the eCOST Group to, to the extent permitted by the applicable eCOST Shared
Contract and applicable law, make available to PC Mall or applicable members of
the PC Mall Group the benefits and rights under the eCOST Shared Contracts
(except where the benefits or rights under such eCOST Shared Contracts are
specifically provided pursuant to an Ancillary Agreement) which are
substantially equivalent to the benefits and rights enjoyed by the eCOST Group
under each eCOST Shared Contract for which such request is made by PC Mall, to
the extent such benefits relate to the PC Mall Business; provided, however, that
the applicable members of the PC Mall Group will assume and discharge (or
promptly reimburse eCOST for)

 

12



--------------------------------------------------------------------------------

the obligations and liabilities under the relevant eCOST Shared Contracts
associated with the benefits and rights so made available to them.

 

The parties’ rights and obligations pursuant to this Section 2.6 will terminate
upon the earliest to occur of (i) the Distribution Date, (ii) the termination of
PC Mall’s obligation to effect the Distribution pursuant to Article XII, and
(iii) with respect to any PC Mall Shared Contract or eCOST Shared Contract in
particular, such time that the arrangement pursuant to this Section 2.6 is no
longer permitted thereunder.

 

2.7. Inter-Group Indebtedness. On or prior to the Closing Date, each party will
repay, and each party will cause each of its Subsidiaries to repay, as
applicable, its respective Inter-Group Indebtedness in accordance with the terms
of such Inter-Group Indebtedness.

 

ARTICLE III

 

THE IPO AND ACTIONS PENDING THE IPO

 

3.1. Transactions Prior to the IPO. Subject to the conditions specified in
Section 3.3, PC Mall and eCOST shall use their commercially reasonable efforts
to consummate the IPO. Such actions shall include, but not necessarily be
limited to, those specified in this Section 3.1. eCOST shall file such
amendments or supplements to the IPO Registration Statement as may be necessary
in order to cause the same to become and remain effective as required by law or
by the Underwriters, including, but not limited to, filing such amendments to
the IPO Registration Statement as may be required by the Underwriting Agreement,
the SEC or federal, state or foreign securities laws. PC Mall and eCOST shall
also cooperate in preparing, filing with the SEC and causing to become effective
a registration statement registering the eCOST Common Stock under the Exchange
Act, and any registration statements or amendments thereto which are required to
reflect the establishment of, or amendments to, any employee benefit and other
plans necessary or appropriate in connection with the IPO, the Distribution or
the other transactions contemplated by this Agreement or the Ancillary
Agreements.

 

(a) eCOST shall enter into the Underwriting Agreement, in form and substance
reasonably satisfactory to eCOST and PC Mall and shall comply with its
obligations thereunder.

 

(b) PC Mall and eCOST shall consult with each other and the Underwriters
regarding the timing, pricing and other material matters with respect to the
IPO.

 

(c) eCOST shall use commercially reasonable efforts to take all such action as
may be necessary or appropriate under state securities and blue sky laws of the
United States (and any comparable laws under any foreign jurisdictions) in
connection with the IPO.

 

(d) eCOST shall prepare, file and use commercially reasonable efforts to seek to
make effective, an application for listing of the eCOST Common Stock issued in
the IPO on the Nasdaq National Market, subject to official notice of issuance.

 

13



--------------------------------------------------------------------------------

(e) eCOST shall participate in the preparation of materials and presentations as
the Underwriters shall deem necessary or desirable.

 

(f) eCOST shall pay all third party costs, fees and expenses relating to the
IPO, all of the reimbursable expenses of the Underwriters pursuant to the
Underwriting Agreement, all of the costs of producing, printing, mailing and
otherwise distributing the Prospectus, as well as the Underwriters’ discount as
provided in the Underwriting Agreement.

 

3.2. Proceeds of the IPO. The IPO will be a primary offering of eCOST Common
Stock, and eCOST shall use the net proceeds of the IPO in the manner described
in the Registration Statement.

 

3.3. Conditions Precedent to Consummation of the IPO. As soon as practicable
after the date of this Agreement, the parties hereto shall use commercially
reasonable efforts to satisfy the following conditions to the consummation of
the IPO. The obligations of the parties to consummate the IPO shall be
conditioned on the satisfaction, or waiver by PC Mall, of the following
conditions:

 

(a) The IPO Registration Statement shall have been declared effective by the
SEC, and there shall be no stop order in effect with respect thereto.

 

(b) The actions and filings with regard to state securities and blue sky laws of
the United States (and any comparable laws under any foreign jurisdictions)
described in Section 3.1 shall have been taken and, where applicable, have
become effective or been accepted.

 

(c) The eCOST Common Stock to be issued in the IPO shall have been approved for
listing on the Nasdaq National Market, subject only to official notice of
issuance.

 

(d) eCOST shall have entered into the Underwriting Agreement and all conditions
to the obligations of eCOST and the Underwriters shall have been satisfied or
waived.

 

(e) PC Mall shall be satisfied in its sole discretion that it will possess Tax
Control of eCOST immediately following the IPO, and all other matters regarding
the Tax-Free Status will, to the extent applicable as of the time of the IPO, be
satisfied or can reasonably be anticipated to be satisfied, and there shall be
no event or condition that is likely to cause any of such conditions not to be
satisfied as of the time of the Distribution or thereafter.

 

(f) No order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the IPO or any of the other transactions contemplated by this Agreement or
any Ancillary Agreement shall be in effect.

 

(g) Such other actions shall have been taken as the parties hereto may, based
upon the advice of counsel, reasonably request to be taken prior to the IPO in
order to assure the successful completion of the IPO and the other transactions
contemplated by this Agreement.

 

(h) This Agreement shall not have been terminated.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

 

THE DISTRIBUTION

 

4.1. The Distribution.

 

(a) PC Mall intends, following the consummation of the IPO, to complete the
Distribution no sooner than one hundred eighty (180) days following the
completion of the IPO (the “Distribution Date”). PC Mall will, in its sole and
absolute discretion, determine the date of the consummation of the Distribution
and all terms of the Distribution, including without limitation, the form,
structure and terms of any transaction(s) and/or offering(s) to effect the
Distribution and the timing of and conditions to the consummation of the
Distribution. In addition, PC Mall may, at any time and from time to time until
the completion of the Distribution, modify or change the terms of the
Distribution, including, without limitation, by accelerating or delaying the
timing of the consummation of all or part of the Distribution. eCOST will
cooperate with PC Mall in all respects to accomplish the Distribution and will,
at PC Mall’s direction, promptly take any and all actions necessary or desirable
to effect the Distribution, including, without limitation, to the extent
necessary, the registration under the Securities Act and the Exchange Act of the
eCOST Common Stock on an appropriate registration form or forms to be designated
by PC Mall. PC Mall will select any investment banker(s) and manager(s) in
connection with the Distribution, as well as any financial printer, solicitation
and/or exchange agent and financial, legal, accounting and other advisors for PC
Mall, provided, however, that nothing in this Agreement will prohibit eCOST from
engaging (at its own expense) its own financial, legal, accounting and other
advisors in connection with the Distribution.

 

(b) Subject to Section 4.3 hereof, on or prior to the Distribution Date, PC Mall
will deliver to the Agent for the benefit of holders of record of PC Mall Common
Stock on the Record Date, a single stock certificate, endorsed by PC Mall in
blank, representing all of the outstanding shares of eCOST Common Stock then
owned directly or indirectly by PC Mall, and shall cause the transfer agent for
the shares of PC Mall Common Stock to instruct the Agent to distribute on the
Distribution Date the appropriate number of such shares of eCOST Common Stock to
each such holder or designated transferee or transferees of such holder.

 

(c) Subject to Section 4.4, each holder of PC Mall Common Stock on the Record
Date (or such holder’s designated transferee or transferees) will be entitled to
receive in the Distribution a number of shares of eCOST Common Stock equal to
the number of shares of PC Mall Common Stock held by such holder on the Record
Date multiplied by a fraction, the numerator of which is the number of shares of
eCOST Common Stock beneficially owned by PC Mall on the Record Date and the
denominator of which is the number of shares of PC Mall Common Stock outstanding
on the Record Date.

 

(d) eCOST and PC Mall, as the case may be, will provide to the Agent all share
certificates and any information required in order to complete the Distribution
on the basis specified above.

 

15



--------------------------------------------------------------------------------

(e) Following the Effective Time, and until such eCOST Common Stock is duly
transferred in accordance with applicable law, eCOST will regard the Persons
entitled to receive such eCOST Common Stock as record holders of eCOST Common
Stock in accordance with the terms of the Distribution without requiring any
action on the part of such Persons. eCOST agrees that, subject to any transfers
of such stock, (i) each such holder will be entitled to receive all dividends
payable on, and exercise voting rights and all other rights and privileges with
respect to, the shares of eCOST Common Stock then held by such holder, and (ii)
each such holder will be entitled, without any action on the part of such
holder, to receive one or more certificates representing, or other evidence of
ownership of, the shares of eCOST Common Stock then held by such holder.

 

4.2. Actions Prior to the Distribution.

 

(a) PC Mall and eCOST shall prepare and mail, prior to the Distribution Date, to
the holders of PC Mall Common Stock, such information concerning eCOST, its
business, operations and management, the Distribution and such other matters as
PC Mall shall reasonably determine and as may be required by law. PC Mall and
eCOST will prepare, and eCOST will, to the extent required under applicable law,
file with the SEC any such documentation and any requisite no action letters
which PC Mall determines are necessary or desirable to effectuate the
Distribution and PC Mall and eCOST shall each use commercially reasonable
efforts to obtain all necessary approvals from the SEC with respect thereto as
soon as practicable.

 

(b) PC Mall and eCOST shall take all such action as may be necessary or
appropriate under the securities or blue sky laws of the United States (and any
comparable laws under any foreign jurisdiction) in connection with the
Distribution.

 

(c) PC Mall and eCOST shall take all reasonable steps necessary and appropriate
to cause the conditions set forth in Section 4.3 (subject to Sections 4.3(d)) to
be satisfied and to effect the Distribution on the Distribution Date.

 

(d) eCOST shall prepare and file, and shall use commercially reasonable efforts
to have approved, an application for the listing on the Nasdaq National Market,
subject to official notice of issuance, (i) the eCOST Common Stock to be
distributed in the Distribution, (ii) the shares of eCOST Common Stock covered
by eCOST Options to be issued pursuant to the terms of the Employee Matters
Agreement, and (iii) the shares of eCOST Common Stock covered by the warrants to
be issued pursuant to Section 4.5 hereof.

 

4.3. Conditions to Distribution. The consummation of the Distribution will be
subject to Section 12.2 and the satisfaction, or waiver by PC Mall in its sole
and absolute discretion, of the conditions set forth in this Section 4.3. Any
determination by PC Mall regarding the satisfaction or waiver of any of such
conditions will be conclusive. For the avoidance of doubt, in the event that PC
Mall determines not to consummate the Distribution because one or more of such
conditions is not satisfied or for any other reason, such determination by PC
Mall will not impact the effectiveness of the IPO.

 

(a) A Tax Opinion from Morrison & Foerster LLP shall have been obtained in form
and substance satisfactory to PC Mall in its sole discretion, and shall be
confirmed at the

 

16



--------------------------------------------------------------------------------

Distribution Date, to the effect that, among other things, the Contribution and
the Distribution taken together will qualify as a reorganization for U.S.
federal income tax purposes pursuant to which no gain or loss will be recognized
by PC Mall or PC Mall’s stockholders under Sections 355, 361(b)(3), 368(a)(1)(D)
and related provisions of the Code.

 

(b) If PC Mall, in its sole discretion, decides to seek a private letter ruling
from the Internal Revenue Service to the same effect as the Tax Opinion (the
“Letter Ruling”), the Letter Ruling shall have been obtained in form and
substance satisfactory to PC Mall, and shall continue in effect, consistent with
the conclusions set forth in Section 4.3(a).

 

(c) Any material Governmental Approvals and Consents necessary to consummate the
Distribution shall have been obtained and be in full force and effect.

 

(d) No order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the Distribution shall be in effect and no other event outside the control of
PC Mall shall have occurred or failed to occur that prevents the consummation of
the Distribution.

 

(e) The eCOST Common Stock to be distributed in the Distribution shall have been
accepted for listing on the Nasdaq National Market, subject to official notice
of issuance.

 

(f) No other events or developments shall have occurred subsequent to the
Closing Date that, in the sole judgment of the Board of Directors of PC Mall,
would result in the Distribution having a material adverse effect on PC Mall or
on the stockholders of PC Mall.

 

The foregoing conditions are for the sole benefit of PC Mall and shall not give
rise to or create any duty on the part of PC Mall or the PC Mall Board of
Directors to waive or not waive any such condition.

 

4.4. Fractional Shares. As soon as practicable after the Distribution Date, PC
Mall shall direct the Agent to determine the number of whole shares and
fractional shares of eCOST Common Stock allocable to each holder of record or
beneficial owner of PC Mall Common Stock as of the Record Date, to aggregate all
such fractional shares and sell the whole shares obtained thereby at the
direction of PC Mall either to PC Mall, in open market transactions or
otherwise, in each case at then prevailing trading prices, and to cause to be
distributed to each such holder or for the benefit of each such beneficial owner
to which a fractional share shall be allocable such holder’s or owner’s ratable
share of the proceeds of such sale, after making appropriate deductions of the
amount required to be withheld for U.S. federal income tax purposes and after
deducting an amount equal to all brokerage charges, commissions and transfer
taxes attributed to such sale. PC Mall and the Agent shall use commercially
reasonable efforts to aggregate the shares of PC Mall Common Stock that may be
held by any beneficial owner thereof through more than one account in
determining the fractional share allocable to such beneficial owner.

 

4.5. Adjustment of PC Mall Warrants.

 

(a) As of the Distribution Date, each warrant to purchase PC Mall Common Stock
that is outstanding as of the Record Date and not exercised prior to the
Distribution Date

 

17



--------------------------------------------------------------------------------

(each a “PC Mall Warrant”) shall be adjusted as set forth in this Section 4.5.
Each PC Mall Warrant shall be converted, as of the Distribution Date, into two
warrants: a warrant (the “PC Mall Adjusted Warrant”) to purchase the same number
of shares of PC Mall Common Stock covered by the PC Mall Warrant and as to which
the PC Mall Warrant has not been exercised as of the Distribution Date, and a
warrant (the “eCOST Warrant”) to purchase a number of shares of eCOST Common
Stock equal to the PC Mall Warrant times a fraction, the numerator of which is
the total number of shares of eCOST Common Stock distributed to PC Mall
stockholders in the Distribution and the denominator of which is the total
number of shares of PC Mall Common Stock outstanding on the Record Date. The
terms of the PC Mall Adjusted Warrant and the eCOST Warrant (other than the
exercise price and the number of shares) shall be substantially the same as the
PC Mall Warrant.

 

(b) The exercise prices per share for each PC Mall Adjusted Warrant and the
eCOST Warrant shall be established, as set forth in Schedule 4.5 hereto, in a
manner so that: (a) the aggregate “intrinsic value” (i.e. the market value of
the stock underlying the warrant, less the exercise price of such warrant,
multiplied by the number of shares then covered by such warrant) after the
Distribution of the PC Mall Adjusted Warrant plus the eCOST Warrant is not
greater than the intrinsic value of the related PC Mall Warrant immediately
prior to the Distribution, and (b) the ratio of the exercise price per warrant
to the market value per share after the Distribution is not lower than the ratio
of the exercise price of the PC Mall Warrant to the market value per share of PC
Mall Common Stock immediately prior to the Distribution. The determination of
the exercise prices for each PC Mall Adjusted Warrant and eCOST Warrant shall be
made by PC Mall as advised by its professional advisors.

 

(c) The eCOST Warrants to be granted pursuant to this Section 4.5 shall be
issued by eCOST as soon as practicable following the Distribution Date, and
eCOST shall take all corporate action and make all required filings under
applicable state blue sky laws and the Securities Act to (i) issue the eCOST
Warrants as required under this Section 4.5 and (ii) comply with applicable
registration and qualification requirements under the Securities Act and
applicable state securities laws (or exemptions from such registration or
qualification requirements) with respect to the issuance of such eCOST Warrants
and the eCOST Common Stock underlying the eCOST Warrants, subject in each case
to the receipt by eCOST of investment representations and other information from
the holders of the PC Mall Warrants reasonably necessary to effect such
registration or qualification or qualify for an exemption from such registration
or qualification requirements.

 

ARTICLE V

 

ANCILLARY AGREEMENTS

 

5.1. Ancillary Agreements. Prior to the date hereof, PC Mall, through its
subsidiaries, has provided to eCOST certain services, including administrative
services (accounting, human resources, tax services, legal and treasury),
inventory management and order fulfillment, credit card processing, information
systems operation and administration, advertising services and use of office
space pursuant to the Existing Agreements. eCOST, on the one hand, and PC Mall
or its Affiliates, on the other hand, will enter into the Ancillary Agreements
pursuant to which PC Mall or such Affiliates of PC Mall will provide certain
services to eCOST

 

18



--------------------------------------------------------------------------------

on a transitional basis as described in the Ancillary Agreements. Effective as
of the date hereof, each of eCOST and PC Mall (or its Affiliates) will execute
and deliver each of the Ancillary Agreements.

 

5.2. Termination of Existing Agreements. Effective as of the date hereof, eCOST
shall, and PC Mall shall cause its applicable subsidiary to, mutually terminate
each of the Existing Agreements.

 

ARTICLE VI

 

MUTUAL RELEASE; INDEMNIFICATION

 

6.1. Release of Pre-Closing Claims.

 

(a) Except as provided in Section 6.1(c), effective as of the Closing Date,
eCOST does hereby, for itself, its respective Affiliates (other than any member
of the PC Mall Group), successors and assigns, and all Persons who at any time
prior to the Closing Date have been stockholders, directors, officers, agents or
employees of any member of the eCOST Group (in each case, in their respective
capacities as such), remise, release and forever discharge each of PC Mall, its
respective Affiliates (other than any member of the eCOST Group), successors and
assigns, and all Persons who at any time prior to the Closing Date have been
stockholders, directors, officers, agents or employees of PC Mall (in each case,
in their respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any right of contribution), whether
arising under any Contract, by operation of law or otherwise, existing or
arising from all acts and events occurring or failing to occur or alleged to
have occurred or to have failed to occur and all conditions existing or alleged
to have existed on or before the Closing Date, including in connection with the
transactions and all other activities to implement the IPO or the Distribution,
between eCOST and PC Mall (including any contractual arrangements or
arrangements existing or alleged to exist between them on or before the Closing
Date).

 

(b) Except as provided in Section 6.1(c), effective as of the Closing Date, PC
Mall does hereby, for itself and its Affiliates (other than any member of the
eCOST Group), successors and assigns, and all Persons who at any time prior to
the Closing Date have been stockholders, directors, officers, agents or
employees of any member of the PC Mall Group (in each case, in their respective
capacities as such), remise, release and forever discharge eCOST, the respective
members of the eCOST Group, their respective Affiliates (other than any member
of the PC Mall Group), successors and assigns, and all Persons who at any time
prior to the Closing Date have been stockholders, directors, officers, agents or
employees of any member of the eCOST Group (in each case, in their respective
capacities as such), and their respective heirs, executors, administrators,
successors and assigns, from any and all Liabilities whatsoever, whether at law
or in equity (including any right of contribution), whether arising under any
contract or agreement, by operation of law or otherwise, existing or arising
from all acts and events occurring or failing to occur or alleged to have
occurred or to have failed to occur and all conditions existing or alleged to
have existed on or before the Closing Date, including in connection with the
transactions and all other activities to implement the IPO or the Distribution,

 

19



--------------------------------------------------------------------------------

between eCOST and PC Mall (including any contractual arrangements or
arrangements existing or alleged to exist between them on or before the Closing
Date).

 

(c) Nothing contained in Section 6.1(a) or (b) shall impair any right of any
Person to enforce this Agreement or any Ancillary Agreement. Nothing contained
in Section 6.1(a) or (b) shall release any Person from:

 

(i) any Liability, contingent or otherwise, assumed, transferred, assigned or
allocated to the Group of which such Person is a member in accordance with, or
any other Liability of any member of any Group under, this Agreement or any
Ancillary Agreement;

 

(ii) any Liability for the sale, lease, construction or receipt of goods,
property or services purchased, obtained or used in the ordinary course of
business by a member of one Group from a member of any other Group prior to the
Closing Date;

 

(iii) any Liability for unpaid amounts for products or services or refunds owing
on products or services due on a value-received basis for work done by a member
of one Group at the request or on behalf of a member of another Group;

 

(iv) any Liability that the parties may have with respect to indemnification or
contribution pursuant to this Agreement for claims brought against the parties
by third Persons, which Liability shall be governed by the provisions of this
Article VI and Article VII and, if applicable, the appropriate provisions of the
Ancillary Agreements;

 

(v) in the case of PC Mall or any member of the PC Mall Group, the capital
contribution due to eCOST in the amount of $2,543,000 as reflected on the
balance sheet of eCOST as of the date hereof;

 

(vi) in the case of eCOST, outstanding unpaid amounts as of the Closing Date
advanced to eCOST for working capital and fixed asset purchases; or

 

(vii) any Liability the release of which would result in the release of any
Person other than a Person released pursuant to this Section 6.1; provided that
the parties agree not to bring suit or permit any of their Subsidiaries to bring
suit against any Person with respect to any Liability to the extent that such
Person would be released with respect to such Liability by this Section 6.1 but
for the provisions of this clause (vii).

 

(d) eCOST shall not make, and shall not permit any member of the eCOST Group to
make, any claim or demand, or commence any Action asserting any claim or demand,
including any claim of contribution or any indemnification, against PC Mall or
any member of the PC Mall Group or any other Person released pursuant to Section
6.1(a), with respect to any Liabilities released pursuant to Section 6.1(a). PC
Mall shall not, and shall not permit any member of the PC Mall Group, to make
any claim or demand, or commence any Action asserting any claim or demand,
including any claim of contribution or any indemnification, against eCOST or any
member of the eCOST Group, or any other Person released pursuant to Section
6.1(b), with respect to any Liabilities released pursuant to Section 6.1(b).

 

20



--------------------------------------------------------------------------------

(e) It is the intent of each of PC Mall and eCOST by virtue of the provisions of
this Section 6.1 to provide for a full and complete release and discharge of all
Liabilities existing or arising from all acts and events occurring or failing to
occur or alleged to have occurred or to have failed to occur and all conditions
existing or alleged to have existed on or before the Closing Date, between or
among eCOST or any member of the eCOST Group, on the one hand, and PC Mall or
any member of the PC Mall Group, on the other hand (including any contractual
agreements or arrangements existing or alleged to exist between or among any
such members on or before the Closing Date), except as expressly set forth in
Section 6.1(c). At any time, at the request of any other party, each party shall
cause each member of its respective Group to execute and deliver releases
reflecting the provisions hereof.

 

(f) The parties acknowledge that they have been advised by legal counsel, with
respect to, and are familiar with, the provisions of California Civil Code
Section 1542 (“Section 1542”) which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

(g) The parties being aware of Section 1542, hereby acknowledge that they may
have sustained damages, losses, costs, or expenses which are presently unknown
and unsuspected and that such damages, losses, costs or expenses as may have
been sustained may give rise to additional damages, losses, costs or expenses in
the future. The parties hereby further acknowledge that they have negotiated
this Agreement taking into account such presently unsuspected and unknown
damages, losses, costs and expenses, and the parties hereby expressly waive any
and all rights they may have under Section 1542, to the extent it would
otherwise apply, or under any other state or federal statute, rule or common law
principle, in law or in equity, of similar effect.

 

6.2. Indemnification by eCost. Subject to the provisions of this Agreement,
eCOST shall indemnify, defend and hold harmless PC Mall, each member of the PC
Mall Group and each of their respective directors, officers and employees, and
each of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “PC Mall Indemnitees”), from and against any and all
Liabilities of the PC Mall Indemnitees relating to, arising out of or resulting
from any of the following items (without duplication):

 

(a) the failure of eCOST or any other member of the eCOST Group or any other
Person to pay, perform or otherwise promptly discharge any Liabilities of eCOST
in accordance with their respective terms, whether prior to or after the Closing
Date or the date hereof;

 

(b) the eCOST Business or any eCOST Liabilities;

 

(c) any breach by eCOST or any member of the eCOST Group of this Agreement or
any of the Ancillary Agreements; and

 

21



--------------------------------------------------------------------------------

(d) any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information contained in any IPO Registration Statement or Prospectus,
except to the extent such information relates exclusively to (i) the PC Mall
Business, (ii) PC Mall’s intentions with respect to the Distribution, or (iii)
the terms of the Distribution, including, without limitation, the form,
structure and terms of any transaction(s) and/or offering(s) to effect the
Distribution and the timing of and conditions to the consummation of the
Distribution.

 

6.3. Indemnification by PC Mall. Subject to the provisions of this Agreement, PC
Mall shall indemnify, defend and hold harmless eCOST, each member of the eCOST
Group and each of their respective directors, officers and employees, and each
of the heirs, executors, successors and assigns of any of the foregoing
(collectively, the “eCOST Indemnitees”), from and against any and all
Liabilities of the eCOST Indemnitees relating to, arising out of or resulting
from any of the following items (without duplication):

 

(a) the failure of PC Mall or any other member of the PC Mall Group or any other
Person to pay, perform or otherwise promptly discharge any Liabilities of the PC
Mall Group, whether prior to or after the Closing Date or the date hereof;

 

(b) the PC Mall Business or any PC Mall Liabilities; and

 

(c) any breach by PC Mall or any member of the PC Mall Group of this Agreement
or any of the Ancillary Agreements.

 

6.4. Indemnification Obligations Net of Insurance Proceeds and Other Amounts.

 

(a) The parties intend that any Liability subject to indemnification or
reimbursement pursuant to this Article VI or Article VII will be net of
Insurance Proceeds that actually reduce the amount of the Liability.
Accordingly, the amount which any party (an “Indemnifying Party”) is required to
pay to any Person entitled to indemnification hereunder (an “Indemnitee”) will
be reduced by any Insurance Proceeds theretofore actually recovered by or on
behalf of the Indemnitee in reduction of the related Liability. If an Indemnitee
receives a payment (an “Indemnity Payment”) required by this Agreement from an
Indemnifying Party in respect of any Liability and subsequently receives
Insurance Proceeds, then the Indemnitee will pay to the Indemnifying Party an
amount equal to the excess of the Indemnity Payment received over the amount of
the Indemnity Payment that would have been due if the Insurance Proceeds had
been received, realized or recovered before the Indemnity Payment was made.

 

(b) An insurer who would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that no insurer or any other
third party shall be entitled to a “windfall” (i.e., a benefit they would not be
entitled to receive in the absence of the indemnification provisions) by virtue
of the indemnification provisions hereof. Nothing contained in this Agreement or
any Ancillary Agreement shall obligate any member of any Group to seek to
collect or recover any Insurance Proceeds.

 

22



--------------------------------------------------------------------------------

6.5. Procedures for Indemnification of Third Party Claims.

 

(a) If an Indemnitee shall receive notice or otherwise learn of the assertion by
a Person (including any Governmental Authority) who is not a member of the PC
Mall Group or the eCOST Group of any claim or of the commencement by any such
Person of any Action (collectively, a “Third Party Claim”) with respect to which
an Indemnifying Party may be obligated to provide indemnification to such
Indemnitee pursuant to Section 6.2 or 6.3, or any other Section of this
Agreement or any Ancillary Agreement, such Indemnitee shall give such
Indemnifying Party written notice thereof within twenty (20) days after becoming
aware of such Third Party Claim. Any such notice shall describe the Third Party
Claim in reasonable detail. Notwithstanding the foregoing, the failure of any
Indemnitee or other Person to give notice as provided in this Section 6.5(a)
shall not relieve the related Indemnifying Party of its obligations under this
Article VI, except to the extent that such Indemnifying Party is actually
prejudiced by such failure to give notice.

 

(b) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnitee in accordance with Section 6.5(a) (or
sooner, if the nature of such Third Party Claim so requires), the Indemnifying
Party shall notify the Indemnitee of its election whether the Indemnifying Party
will assume responsibility for defending such Third Party Claim, which election
shall specify any reservations or exceptions. After notice from an Indemnifying
Party to an Indemnitee of its election to assume the defense of a Third Party
Claim, such Indemnitee shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel shall be the expense of such
Indemnitee except as set forth in the next sentence. In the event that the
Indemnifying Party has elected to assume the defense of the Third Party Claim
but has specified, and continues to assert, any reservations or exceptions in
such notice, then, in any such case, the reasonable fees and expenses of one
separate counsel for all Indemnitees shall be borne by the Indemnifying Party.

 

(c) If an Indemnifying Party elects not to assume responsibility for defending a
Third Party Claim, or fails to notify an Indemnitee of its election as provided
in Section 6.5(d), such Indemnitee may defend such Third Party Claim at the cost
and expense of the Indemnifying Party.

 

(d) Unless the Indemnifying Party has failed to assume the defense of the Third
Party Claim in accordance with the terms of this Agreement, no Indemnitee may
settle or compromise any Third Party Claim without the consent of the
Indemnifying Party.

 

(e) No Indemnifying Party shall consent to entry of any judgment or enter into
any settlement of the Third Party Claim without the consent of the Indemnitee if
the effect thereof is to permit any injunction, declaratory judgment, other
order or other nonmonetary relief to be entered, directly or indirectly, against
any Indemnitee.

 

23



--------------------------------------------------------------------------------

6.6. Additional Matters.

 

(a) Any claim on account of a Liability which does not result from a Third Party
Claim shall be asserted by written notice given by the Indemnitee to the related
Indemnifying Party. Such Indemnifying Party shall have a period of thirty (30)
days after the receipt of such notice within which to respond thereto. If such
Indemnifying Party does not respond within such thirty- (30)day period, such
Indemnifying Party shall be deemed to have refused to accept responsibility to
make payment. If such Indemnifying Party does not respond within such thirty-
(30) day period or rejects such claim in whole or in part, such Indemnitee shall
be free to pursue such remedies as may be available to such party as
contemplated by this Agreement or the Ancillary Agreements.

 

(b) In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third Party Claim against any claimant or
plaintiff asserting such Third Party Claim or against any other person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.

 

(c) In the event of an Action in which the Indemnifying Party is not a named
defendant, if the Indemnifying Party shall so request, the parties shall
endeavor to substitute the Indemnifying Party for the named defendant if at all
practicable. If such substitution or addition cannot be achieved for any reason
or is not requested, the named defendant shall allow the Indemnifying Party to
manage the Action as set forth in this Section and the Indemnifying Party shall
fully indemnify the named defendant against all costs of defending the Action
(including court costs, sanctions imposed by a court, attorneys’ fees, experts’
fees and all other external expenses), the costs of any judgment or settlement,
and the cost of any interest or penalties relating to any judgment or
settlement.

 

6.7. Remedies Cumulative. The remedies provided in this Article VI shall be
cumulative and, subject to the provisions of Article IX, shall not preclude
assertion by any Indemnitee of any other rights or the seeking of any and all
other remedies against any Indemnifying Party.

 

6.8. Exclusions. Notwithstanding anything to the contrary in Section 6.2 or
Section 6.3, (i) indemnification with respect to Taxes shall be governed
exclusively by the Tax Indemnification and Allocation Agreement, (ii) to the
extent either of the License Agreements specifically provides indemnification
with respect to Third Party Claims for infringement of intellectual property
rights, the respective License Agreement shall govern with respect to that
indemnification, and (iii) to the extent the Employee Benefit Matters Agreement
specifically provides indemnification with respect to certain employee-related
eCOST Liabilities, the Employee Benefit Matters Agreement shall govern with
respect to that indemnification. To the extent indemnification is not provided
in such Ancillary Agreements, the terms of this Agreement shall govern.

 

24



--------------------------------------------------------------------------------

6.9. Limitations of Liability.

 

(a) The rights of any of PC Mall and eCOST and their respective Indemnitees to
indemnification under Sections 6.2 and 6.3 hereof shall be subject to any
limitations of liability contained in any Ancillary Agreement.

 

(b) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY OR ANY OF ITS GROUP
MEMBERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS SUFFERED BY AN INDEMNIFIED
PARTY (COLLECTIVELY, “UNFORESEEN DAMAGES”), HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, IN CONNECTION WITH ANY DAMAGES ARISING HEREUNDER OR THEREUNDER;
PROVIDED, HOWEVER, THAT TO THE EXTENT AN INDEMNIFIED PARTY IS REQUIRED TO PAY
ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES
OR LOST PROFITS TO A PERSON WHO IS NOT A MEMBER OF EITHER GROUP IN CONNECTION
WITH A THIRD PARTY CLAIM, SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES AND NOT
SUBJECT TO THE LIMITATION SET FORTH IN THIS SECTION 6.9(b).

 

6.10. Survival of Indemnities. The rights and obligations of each of PC Mall and
eCOST and their respective Indemnitees under this Article VI shall survive the
sale or other transfer by any party of any Assets or businesses or the
assignment by it of any Liabilities.

 

ARTICLE VII

 

INTERIM OPERATIONS AND CERTAIN OTHER MATTERS

 

7.1. Insurance Matters.

 

(a) PC Mall and eCOST agree to cooperate in good faith to provide for an orderly
transition of insurance coverage from the date hereof through the Distribution
Date and for the treatment of any Insurance Policies that will remain in effect
following the Closing Date on a mutually agreeable basis. In no event shall PC
Mall, any other member of the PC Mall Group or any PC Mall Indemnitee have any
liability or obligation whatsoever to any member of the eCOST Group in the event
that any Insurance Policy or other contract or policy of insurance shall be
terminated or otherwise cease to be in effect for any reason, shall be
unavailable or inadequate to cover any Liability of any member of the eCOST
Group for any reason whatsoever or shall not be renewed or extended beyond the
current expiration date.

 

(i) Except as otherwise provided in any Ancillary Agreement, the parties intend
by this Agreement that eCOST and each other member of the eCOST Group be
successors-in-interest to all rights that any member of the eCOST Group may have
as of the Closing Date as a subsidiary, affiliate, division or department of PC
Mall prior to the Closing Date under any policy of insurance issued to PC Mall
by any insurance carrier unaffiliated with PC Mall or under any agreements
related to such policies executed and delivered prior to the

 

25



--------------------------------------------------------------------------------

Closing Date, including any rights such member of the eCOST Group may have, as
an insured or additional named insured, subsidiary, affiliate, division or
department, to avail itself of any such policy of insurance or any such
agreements related to such policies as in effect prior to the Closing Date. At
the request of eCOST, PC Mall shall take all reasonable steps, including the
execution and delivery of any instruments, to effect the foregoing; provided
however that PC Mall shall not be required to pay any amounts, waive any rights
or incur any Liabilities in connection therewith.

 

(ii) Except as otherwise contemplated by any Ancillary Agreement, after the
Closing Date, none of PC Mall or eCOST or any member of their respective Groups
shall, without the consent of the other, provide any such insurance carrier with
a release, or amend, modify or waive any rights under any such policy or
agreement, if such release, amendment, modification or waiver would adversely
affect any rights or potential rights of any member of the other Group
thereunder; provided, however that the foregoing shall not (A) preclude any
member of any Group from presenting any claim or from exhausting any policy
limit, (B) require any member of any Group to pay any premium or other amount or
to incur any Liability, or (C) require any member of any Group to renew, extend
or continue any policy in force. Each of eCOST and PC Mall will share such
information as is reasonably necessary in order to permit the other to manage
and conduct its insurance matters in an orderly fashion.

 

(b) This Agreement shall not be considered as an attempted assignment of any
policy of insurance or as a contract of insurance and shall not be construed to
waive any right or remedy of any member of the PC Mall Group in respect of any
Insurance Policy or any other contract or policy of insurance.

 

(c) eCOST does hereby, for itself and each other member of the eCOST Group,
agree that no member of the PC Mall Group or any PC Mall Indemnitee shall have
any Liability whatsoever as a result of the insurance policies and practices of
PC Mall and its Affiliates as in effect at any time prior to the Closing Date,
including as a result of the level or scope of any such insurance, the
creditworthiness of any insurance carrier, the terms and conditions of any
policy, the adequacy or timeliness of any notice to any insurance carrier with
respect to any claim or potential claim or otherwise.

 

(d) Nothing in this Agreement shall be deemed to restrict any member of the
eCOST Group from acquiring at its own expense any other insurance policy in
respect of any Liabilities or covering any period.

 

7.2. Certain Business Matters.

 

(a) No member of any Group shall have any duty to refrain from (i) engaging in
the same or similar activities or lines of business as any member of any other
Group, (ii) doing business with any potential or actual supplier or customer of
any member of any other Group, or (iii) engaging in, or refraining from, any
other activities whatsoever relating to any of the potential or actual suppliers
or customers of any member of any other Group.

 

(b) Each of PC Mall and eCOST is aware that from time to time certain business
opportunities may arise which more than one Group may be financially able to

 

26



--------------------------------------------------------------------------------

undertake, and which are, from their nature, in the line of more than one
Group’s business and are of practical advantage to more than one Group. In
connection therewith, the parties agree that if, following the Closing Date and
prior to (but not following) the Distribution Date, any of PC Mall or eCOST
acquires knowledge of an opportunity that meets the foregoing standard with
respect to more than one Group, none of PC Mall or eCOST shall have any duty to
communicate or offer such opportunity to any of the others and may pursue or
acquire such opportunity for itself, or direct such opportunity to any other
Person.

 

7.3. Late Payments. Except as expressly provided to the contrary in this
Agreement or in any Ancillary Agreement, any amount not paid when due pursuant
to this Agreement or any Ancillary Agreement (and any amounts billed or
otherwise invoiced or demanded and properly payable that are not paid within
thirty (30) days of such bill, invoice or other demand) shall accrue interest at
a rate per annum equal to the Prime Rate plus two percent (2%).

 

ARTICLE VIII

 

FINANCIAL AND OTHER COVENANTS

 

8.1. Financial and Other Information.

 

(a) eCOST agrees that, for so long as PC Mall is required to consolidate the
results of operations and financial position of eCOST and any other members of
the eCOST Group or to account for its investment in eCOST under the equity
method of accounting (determined in accordance with generally accepted
accounting principles consistently applied and consistent with SEC reporting
requirements):

 

(i) Disclosure and Financial Controls. eCOST will, and will cause each other
member of the eCOST Group to, maintain, as of and after the IPO Effective Date,
disclosure controls and procedures and internal control over financial reporting
as defined in Rule 13a-15 promulgated under the Exchange Act; eCOST will cause
each of its principal executive and principal financial officers to sign and
deliver certifications to eCOST’s periodic reports and will include the
certifications in eCOST’s periodic reports, as and when required pursuant to
Rule 13a-14 promulgated under the Exchange Act and Item 601 of Regulation S-K;
eCOST will cause its management to evaluate eCOST’s disclosure controls and
procedures and internal control over financial reporting (including any change
in internal control over financial reporting) as and when required pursuant to
Rule 13a-15 promulgated under the Exchange Act; eCOST will disclose in its
periodic reports filed with the SEC information concerning eCOST management’s
responsibilities for and evaluation of eCOST’s disclosure controls and
procedures and internal control over financial reporting (including, without
limitation, the annual management report and attestation report of eCOST’s
independent auditors relating to internal control over financial reporting) as
and when required under Items 307 and 308 of Regulation S-K and other applicable
SEC rules; and, without limiting the general application of the foregoing, eCOST
will, and will cause each other member of the eCOST Group to, maintain as of and
after the IPO Effective Date internal systems and procedures that will provide
reasonable assurance that (A) the Financial Statements are reliable and timely
prepared in accordance with GAAP and applicable law, (B) all transactions of
members of the eCOST Group are recorded as necessary to

 

27



--------------------------------------------------------------------------------

permit the preparation of the Financial Statements, (C) the receipts and
expenditures of members of the eCOST Group are authorized at the appropriate
level within eCOST, and (D) unauthorized use or disposition of the assets of any
member of the eCOST Group that could have material effect on the Financial
Statements is prevented or detected in a timely manner.

 

(ii) Fiscal Year. eCOST will, and will cause each member of the eCOST Group to,
maintain a fiscal year that commences and ends on the same calendar days as PC
Mall’s fiscal year commences and ends, and to maintain monthly accounting
periods that commence and end on the same calendar days as PC Mall’s monthly
accounting periods commence and end.

 

(iii) Monthly Financial Reports. No later than ten (10) business days after the
end of the first three (3) monthly accounting periods of eCOST following the IPO
Effective Date, eCOST will deliver to PC Mall a consolidated income statement
and balance sheet for eCOST for such period and an income statement and balance
sheet for each eCOST Affiliate which is consolidated with eCOST, as the case may
be, in such format and detail as PC Mall may request, and no later than twelve
(12) business days after the end of the first three (3) monthly accounting
periods of eCOST following the IPO Effective Date, eCOST will deliver to PC Mall
a consolidated statement of cash flows for eCOST for such period and statement
of cash flows for each eCOST Affiliate which is consolidated with eCOST, as the
case may be, in such format and detail as PC Mall may request. No later than
five (5) business days after the end of each monthly accounting period of eCOST
thereafter (including the last monthly accounting period of eCOST of each fiscal
year), eCOST will deliver to PC Mall a consolidated income statement, balance
sheet and statement of cash flows for eCOST for such period and an income
statement, balance sheet and statement of cash flows for each eCOST Affiliate
which is consolidated with eCOST, as the case may be, in such format and detail
as PC Mall may request.

 

(iv) Quarterly Financial Statements. As soon as practicable, and in any event no
later than the earlier of (x) ten (10) business days prior to the date on which
eCOST is required to file a Form 10-Q or other document containing Quarterly
Financial Statements (as defined below) with the SEC for each of the first three
(3) fiscal quarters in each fiscal year of eCOST and (y) five (5) business days
prior to the date on which PC Mall has notified eCOST that PC Mall intends to
file its Form 10-Q or other document containing quarterly financial statements
with the SEC, eCOST will deliver to PC Mall drafts of (A) the consolidated
financial statements of the eCOST Group (and notes thereto) for such periods and
for the period from the beginning of the current fiscal year to the end of such
quarter, setting forth in each case in comparative form for each such fiscal
quarter of eCOST the consolidated figures (and notes thereto) for the
corresponding quarter and periods of the previous fiscal year and all in
reasonable detail and prepared in accordance with Article 10 of Regulation S-X
and GAAP, and (B) a discussion and analysis by management of the eCOST Group’s
financial condition and results of operations for such fiscal period, including,
without limitation, an explanation of any material period-to-period change and
any off-balance sheet transactions, all in reasonable detail and prepared in
accordance with Item 303(b) of Regulation S-K; provided, however, that eCOST
will deliver such information at such earlier time upon PC Mall’s written
request with thirty (30) days’ notice resulting from PC Mall’s determination to
accelerate the timing of the filing of its financial statements with the SEC.
The information set forth in (A) and (B) above is referred to in this Agreement
as the “Quarterly Financial Statements.” No later than the earlier of (x) three

 

28



--------------------------------------------------------------------------------

(3) business days prior to the date eCOST publicly files the Quarterly Financial
Statements with the SEC or otherwise makes such Quarterly Financial Statements
publicly available or (y) three (3) business days prior to the date on which PC
Mall has notified eCOST that PC Mall intends to file the PC Mall quarterly
financial statements with the SEC, eCOST will deliver to PC Mall the final form
of the eCOST Quarterly Financial Statements and certifications thereof by the
principal executive and financial officers of eCOST in substantially the forms
required under SEC rules for periodic reports and in form and substance
satisfactory to PC Mall; provided, however, that eCOST may continue to revise
such Quarterly Financial Statements prior to the filing thereof in order to make
corrections and non-substantive changes which corrections and changes will be
delivered by eCOST to PC Mall as soon as practicable, and in any event within
eight (8) hours thereafter; provided, further, that PC Mall’s and eCOST’s
financial representatives will actively consult with each other regarding any
changes (whether or not substantive) which eCOST may consider making to its
Quarterly Financial Statements and related disclosures during the two (2)
business days immediately prior to any anticipated filing with the SEC, with
particular focus on any changes which would have an effect upon PC Mall’s
financial statements or related disclosures. In addition to the foregoing, no
Quarterly Financial Statement or any other document which refers, or contains
information not previously publicly disclosed with respect to the ownership of
eCOST by PC Mall, the separation of eCOST from PC Mall or the Distribution will
be filed with the SEC or otherwise made public by any eCOST Group member without
the prior written consent of PC Mall, which consent shall not be unreasonably
withheld. Notwithstanding anything to the contrary in this Section 8.1(a)(iv),
eCOST will file its Quarterly Financial Statements with the SEC on the same date
that PC Mall files the PC Mall quarterly financial statements with the SEC
unless otherwise required by applicable law.

 

(v) Annual Financial Statements. As soon as practicable, and in any event no
later than the earlier of (x) ten (10) business days prior to the date on which
eCOST is required to file a Form 10-K or other document containing its Annual
Financial Statements with the SEC and (y) ten (10) business days prior to the
date on which PC Mall has notified eCOST that PC Mall intends to file its Form
10-K or other document containing annual financial statements with the SEC,
eCOST will deliver to PC Mall (A) drafts of the consolidated financial
statements of the eCOST Group (and notes thereto) for such year, setting forth
in each case in comparative form the consolidated figures (and notes thereto)
for the previous fiscal year and all in reasonable detail and prepared in
accordance with Regulation S-X and GAAP, and (B) a discussion and analysis by
management of the eCOST Group’s financial condition and results of operations
for such year, including, without limitation, an explanation of any material
period-to-period change and any off-balance sheet transactions, all in
reasonable detail and prepared in accordance with Item 303(a) of Regulation S-K.
The information set forth in (A) and (B) above is referred to in this Agreement
as the “Annual Financial Statements.” eCOST will deliver to PC Mall all
revisions to such drafts as soon as any such revisions are prepared or made. No
later than the earlier of (x) five (5) business days prior to the date eCOST
publicly files the Annual Financial Statements with the SEC or otherwise makes
such Annual Financial Statements publicly available or (y) five (5) business
days prior to the date on which PC Mall has notified eCOST that PC Mall intends
to file the PC Mall annual financial statements with the SEC, eCOST will deliver
to PC Mall the final form of the eCOST Annual Financial Statements and
certifications thereof by the principal executive and financial officers of
eCOST in substantially the forms required under SEC rules for periodic reports
and in form and substance satisfactory to

 

29



--------------------------------------------------------------------------------

PC Mall; provided, however, that eCOST may continue to revise such Annual
Financial Statements prior to the filing thereof in order to make corrections
and non-substantive changes which corrections and changes will be delivered by
eCOST to PC Mall as soon as practicable, and in any event within eight (8) hours
thereafter; provided, further, that PC Mall and eCOST financial representatives
will actively consult with each other regarding any changes (whether or not
substantive) which eCOST may consider making to its Annual Financial Statements
and related disclosures during the three (3) business days immediately prior to
any anticipated filing with the SEC, with particular focus on any changes which
would have an effect upon PC Mall’s financial statements or related disclosures.
In addition to the foregoing, no Annual Financial Statement or any other
document which refers, or contains information not previously publicly disclosed
with respect, to the ownership of eCOST by PC Mall, the separation of eCOST from
PC Mall or the Distribution will be filed with the SEC or otherwise made public
by any eCOST Group member without the prior written consent of PC Mall, which
consent shall not be unreasonably withheld. In any event, eCOST will deliver to
PC Mall, no later than three (3) days prior to the date on which PC Mall has
notified eCOST that PC Mall intends to file the PC Mall annual financial
statements with the SEC, the final form of the Annual Financial Statements
accompanied by an opinion thereon by eCOST’s independent certified public
accountants. Notwithstanding anything to the contrary in this Section 8.1(a)(v),
eCOST will file its Annual Financial Statements with the SEC on the same date
that PC Mall files the PC Mall annual financial statements with the SEC unless
otherwise required by applicable law.

 

(vi) Affiliate Financial Statements. eCOST will deliver to PC Mall all Quarterly
and Annual Financial Statements of each eCOST Affiliate which is itself required
to file financial statements with the SEC or otherwise make such financial
statements publicly available, with such financial statements to be provided in
the same manner and detail and on the same time schedule as those financial
statements of eCOST required to be delivered to PC Mall pursuant to this Section
8.1.

 

(vii) Conformance with PC Mall Financial Presentation. All information provided
by any eCOST Group member to PC Mall or filed with the SEC pursuant to Section
8.1(a)(iii) through (vi) inclusive will be consistent in terms of format and
detail and otherwise with PC Mall’s policies with respect to the application of
GAAP and practices in effect on the IPO Effective Date with respect to the
provision of such financial information by such eCOST Group member to PC Mall
(and, where appropriate, as presently presented in financial reports to PC
Mall’s Board of Directors), with such changes therein as may be requested by PC
Mall from time to time consistent with changes in such accounting principles and
practices.

 

(viii) eCOST Reports Generally. Each eCOST Group member that files information
with the SEC will deliver to PC Mall: (A) substantially final drafts, as soon as
the same are prepared, of (x) all reports, notices and proxy and information
statements to be sent or made available by such eCOST Group member to its
respective security holders, (y) all regular, periodic and other reports to be
filed or furnished under Sections 13, 14 and 15 of the Exchange Act (including
Reports on Forms 10-K, 10-Q and 8-K and Annual Reports to Shareholders), and (z)
all registration statements and prospectuses to be filed by such eCOST Group
member with the SEC or any securities exchange pursuant to the rules,
regulations and listing requirements (or similar requirements) of such exchange
(collectively, the documents identified in clauses (x), (y)

 

30



--------------------------------------------------------------------------------

and (z) are referred to in this Agreement as “eCOST Public Documents”), and (B)
as soon as practicable, but in no event later than four (4) business days (other
than with respect to reports on Form 8-K) prior to the earliest of the dates the
same are printed, sent or filed, current drafts of all such eCOST Public
Documents and, with respect to reports on Form 8-K, as soon as practicable, but
in no event later than two (2) business days prior to the earliest of the dates
the same are printed, sent or filed in the case of planned 8-K reports and as
soon as practicable, but in no event less than two (2) hours in the case of
unplanned 8-K reports; provided, however, that eCOST may continue to revise such
eCOST Public Documents prior to the filing thereof in order to make corrections
and non-substantive changes which corrections and changes will be delivered by
eCOST to PC Mall as soon as practicable, and in any event within eight (8) hours
thereafter; provided, further, that PC Mall and eCOST financial Representatives
will actively consult with each other regarding any changes (whether or not
substantive) which eCOST may consider making to any of its eCOST Public
Documents and related disclosures prior to any anticipated filing with the SEC,
with particular focus on any changes which would have an effect upon PC Mall’s
financial statements or related disclosures. In addition to the foregoing, no
eCOST Public Document or any other document which refers, or contains
information not previously publicly disclosed with respect, to the ownership of
eCOST by PC Mall, the separation of eCOST from PC Mall or the Distribution will
be filed with the SEC or otherwise made public by any eCOST Group member without
the prior written consent of PC Mall, which consent shall not be unreasonably
withheld.

 

(ix) Budgets and Financial Projections. eCOST will, as promptly as practicable,
deliver to PC Mall copies of all annual and other budgets and financial
projections (consistent in terms of format and detail and otherwise required by
PC Mall) relating to eCOST on a consolidated basis and will provide PC Mall an
opportunity to meet with management of eCOST to discuss such budgets and
projections.

 

(x) Other Information. With reasonable promptness, eCOST will deliver to PC Mall
such additional financial and other information and data with respect to the
eCOST Group and their business, properties, financial positions, results of
operations and prospects as from time to time may be reasonably requested by PC
Mall.

 

(xi) Press Releases and Similar Information. eCOST and PC Mall will consult with
each other as to the timing of their annual and quarterly earnings releases and
any interim financial guidance for a current or future period and will give each
other the opportunity to review the information therein relating to the eCOST
Group and to comment thereon. PC Mall and eCOST will make reasonable efforts to
issue their respective annual and quarterly earnings releases at approximately
the same time on the same date. No later than eight (8) hours prior to the time
and date that a party intends to publish its regular annual or quarterly
earnings release or any financial guidance for a current or future period, such
party will deliver to the other party copies of substantially final drafts of
all press releases and other statements to be made available by any member of
that party’s Group to employees of any member of that party’s Group or to the
public concerning any matters that could be reasonably likely to have a material
financial impact on the earnings, results of operations, financial condition or
prospects of any eCOST Group member. In addition, prior to the issuance of any
such press release or public statement that meets the criteria set forth in the
preceding two sentences, the issuing party will consult with the other party
regarding any changes (other than typographical or other similar

 

31



--------------------------------------------------------------------------------

minor changes) to such substantially final drafts. Immediately following the
issuance thereof, the issuing party will deliver to the other party copies of
final drafts of all press releases and other public statements.

 

(xii) Cooperation on PC Mall Filings. eCOST will cooperate fully, and cause
eCOST’s Auditors to cooperate fully, with PC Mall to the extent requested by PC
Mall in the preparation of PC Mall’s public earnings or other press releases,
Quarterly Reports on Form 10-Q, Annual Reports to Shareholders, Annual Reports
on Form 10-K, any Current Reports on Form 8-K and any other proxy, information
and registration statements, reports, notices, prospectuses and any other
filings made by PC Mall with the SEC, any national securities exchange or
otherwise made publicly available (collectively, the “PC Mall Public Filings”).
eCOST agrees to provide to PC Mall all information that PC Mall reasonably
requests in connection with any PC Mall Public Filings or that, in the judgment
of PC Mall’s legal department, is required to be disclosed or incorporated by
reference therein under any law, rule or regulation. eCOST will provide such
information in a timely manner on the dates requested by PC Mall (which may be
earlier than the dates on which eCOST otherwise would be required hereunder to
have such information available) to enable PC Mall to prepare, print and release
all PC Mall Public Filings on such dates as PC Mall will determine but in no
event later than as required by applicable law. eCOST will use commercially
reasonable efforts to cause eCOST’s Auditors to consent to any reference to them
as experts in any PC Mall Public Filings required under any law, rule or
regulation. If and to the extent requested by PC Mall, eCOST will diligently and
promptly review all drafts of such PC Mall Public Filings and prepare in a
diligent and timely fashion any portion of such PC Mall Public Filing pertaining
to eCOST. Prior to any printing or public release of any PC Mall Public Filing,
an appropriate executive officer of eCOST will, if requested by PC Mall, certify
that the information relating to any eCOST Group member in such PC Mall Public
Filing is accurate, true, complete and correct in all material respects. Unless
required by law, rule or regulation, eCOST will not publicly release any
financial or other information which conflicts with the information with respect
to any eCOST Group member that is included in any PC Mall Public Filing without
PC Mall’s prior written consent. Prior to the release or filing thereof, PC Mall
will provide eCOST with a draft of any portion of a PC Mall Public Filing
containing information relating to the eCOST Group and will give eCOST an
opportunity to review such information and comment thereon; provided that PC
Mall will determine in its sole and absolute discretion the final form and
content of all PC Mall Public Filings.

 

(b) Auditors and Audits; Annual Statements and Accounting. eCOST agrees that,
for so long as PC Mall is required to consolidate eCOST’s results of operations
and financial position or to account for its investment in eCOST under the
equity method of accounting (in accordance with GAAP):

 

(i) Audit Timing. eCOST will use commercially reasonable efforts to enable
eCOST’s independent public accountants (“eCOST’s Auditors”) to complete their
audit such that they will date their opinion on the Annual Financial Statements
on the same date that PC Mall’s independent certified public accountants (“PC
Mall’s Auditors”) date their opinion on PC Mall’s audited annual financial
statements (the “PC Mall Annual Statements”), and to enable PC Mall to meet its
timetable for the printing, filing and public dissemination of the PC Mall

 

32



--------------------------------------------------------------------------------

Annual Statements, all in accordance with Section 8.1(a) hereof and as required
by applicable law.

 

(ii) Information Needed by PC Mall. eCOST will provide to PC Mall on a timely
basis all information that PC Mall reasonably requires to meet its schedule for
the preparation, printing, filing, and public dissemination of the PC Mall
Annual Statements in accordance with Section 8.1(a) hereof and as required by
applicable law. Without limiting the generality of the foregoing, eCOST will
provide all required financial information with respect to the eCOST Group to
eCOST’s Auditors in a sufficient and reasonable time and in sufficient detail to
permit eCOST’s Auditors to take all steps and perform all reviews necessary to
provide sufficient assistance to PC Mall’s Auditors with respect to information
to be included or contained in the PC Mall Annual Statements.

 

(iii) Access to eCOST Auditors. eCOST will authorize eCOST’s Auditors to make
available to PC Mall’s Auditors both the personnel who performed, or are
performing, the annual audit of eCOST and work papers related to the annual
audit of eCOST, in all cases within a reasonable time prior to eCOST’s Auditors’
opinion date, so that PC Mall’s Auditors are able to perform the procedures they
consider necessary to take responsibility for the work of eCOST’s Auditors as it
relates to PC Mall’s Auditors’ report on PC Mall’s statements, all within
sufficient time to enable PC Mall to meet its timetable for the printing, filing
and public dissemination of the PC Mall Annual Statements.

 

(iv) Access to Records. If PC Mall determines in good faith that there may be
some inaccuracy in an eCOST Group member’s financial statements or deficiency in
an eCOST Group member’s internal accounting controls or operations that could
materially impact PC Mall’s financial statements, at PC Mall’s request, eCOST
will provide PC Mall’s internal auditors with access to the eCOST Group’s books
and records so that PC Mall may conduct reasonable audits relating to the
financial statements provided by eCOST under this Agreement as well as to the
internal accounting controls and operations of the eCOST Group.

 

(v) Notice of Changes. Subject to Section 8.1(a)(vi), eCOST will give PC Mall as
much prior notice as reasonably practicable of any proposed determination of, or
any significant changes in, eCOST’s accounting estimates or accounting
principles from those in effect on the Effective Date. eCOST will consult with
PC Mall and, if requested by PC Mall, eCOST will consult with PC Mall’s Auditors
with respect thereto. eCOST will not make any such determination or changes
without PC Mall’s prior written consent if such a determination or a change
would be sufficiently material to be required to be disclosed in eCOST’s or PC
Mall’s financial statements as filed with the SEC or otherwise publicly
disclosed therein.

 

(vi) Accounting Changes Requested by PC Mall. Notwithstanding clause (vi) above,
eCOST will make any changes in its accounting estimates or accounting principles
that are requested by PC Mall in order for eCOST’s accounting practices and
principles to be consistent with those of PC Mall.

 

(vii) Special Reports of Deficiencies or Violations. eCOST will report in
reasonable detail to PC Mall the following events or circumstances promptly
after any executive officer of eCOST or any member of the eCOST Board of
Directors becomes aware of

 

33



--------------------------------------------------------------------------------

such matter: (A) all significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting which are
reasonably likely to adversely affect eCOST’s ability to record, process,
summarize and report financial information; (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in eCOST’s internal control over financial reporting; (C) any illegal act
within the meaning of Section 10A(b) and (f) of the Exchange Act; and (D) any
report of a material violation of law that an attorney representing any eCOST
Group member has formally made to any officers or directors of eCOST pursuant to
the SEC’s attorney conduct rules (17 C.F.R. Part 205).

 

ARTICLE IX

 

EXCHANGE OF INFORMATION; CONFIDENTIALITY

 

9.1. Agreement for Exchange of Information, Archives.

 

(a) Each of PC Mall and eCOST, on behalf of its respective Group, agrees to
provide, or cause to be provided, to the other Group, at any time before or
after the Distribution Date, as soon as reasonably practicable after written
request therefor, any Information in the possession or under the control of such
Group which the requesting party reasonably needs (i) to comply with reporting,
disclosure, filing or other requirements imposed on the requesting party
(including under applicable securities or tax laws) by a Governmental Authority
having jurisdiction over the requesting party, (ii) for use in any other
judicial, regulatory, administrative, tax or other proceeding or in order to
satisfy audit, accounting, claims, regulatory, litigation, tax or other similar
requirements, or (iii) to comply with its obligations under this Agreement or
any Ancillary Agreement; provided, however, that in the event that any party
determines that any such provision of Information could be commercially
detrimental, violate any law or agreement, or waive any attorney client
privilege, the parties shall take all reasonable measures to permit the
compliance with such obligations in a manner that avoids any such harm or
consequence.

 

(b) After the Closing Date, eCOST shall have access during regular business
hours (as in effect from time to time) to the documents and objects of historic
significance that relate to the business of eCOST that are located in the PC
Mall Records. eCOST may obtain copies (but not originals) of documents for bona
fide business purposes and may obtain objects for exhibition purposes for
commercially reasonable periods of time if required for bona fide business
purposes, provided that eCOST shall cause any such objects to be returned
promptly in the same condition in which they were delivered to eCOST and eCOST
shall comply with any rules, procedures or other requirements, and shall be
subject to any restrictions (including prohibitions on removal of specified
objects), that are then applicable to PC Mall. Nothing herein shall be deemed to
restrict the access of any member of the PC Mall Group to any such documents or
objects or to impose any liability on any member of the PC Mall Group if any
such documents or objects are not maintained or preserved by PC Mall.

 

(c) After the date hereof, (i) eCOST shall maintain in effect at its own cost
and expense adequate systems and controls to the extent necessary to enable the
members of the PC Mall Group to satisfy their respective reporting, accounting,
audit and other obligations, and (ii) eCOST shall provide, or cause to be
provided, to PC Mall in such form as PC Mall shall request, at no charge to PC
Mall, all financial and other data and information as PC Mall

 

34



--------------------------------------------------------------------------------

determines necessary or advisable in order to prepare PC Mall financial
statements and reports or filings with any Governmental Authority.

 

9.2. Ownership of Information. Any Information owned by one Group that is
provided to a requesting party pursuant to Article VIII or Section 9.1 shall be
deemed to remain the property of the providing party. Unless specifically set
forth herein, nothing contained in this Agreement shall be construed as granting
or conferring rights of license or otherwise in any such Information.

 

9.3. Compensation for Providing Information. The party requesting such
Information agrees to reimburse the other party for the reasonable costs, if
any, of creating, gathering and copying such Information, to the extent that
such costs are incurred for the benefit of the requesting party. Except as may
be otherwise specifically provided elsewhere in this Agreement or in any other
agreement between the parties, such costs shall be computed in accordance with
the providing party’s standard methodology and procedures.

 

9.4. Record Retention. To facilitate the possible exchange of Information
pursuant to this Article IX and other provisions of this Agreement after the
Distribution Date, the parties agree to use commercially reasonable efforts to
retain all Information in their respective possession or control on the
Distribution Date in accordance with the policies of PC Mall as in effect on the
Closing Date. No party will destroy, or permit any of its Subsidiaries to
destroy, any Information which the other party may have the right to obtain
pursuant to this Agreement prior to the third anniversary of the date hereof
without first using commercially reasonable efforts to notify the other party of
the proposed destruction and giving the other party the opportunity to take
possession of such information prior to such destruction; provided, however,
that in the case of any Information relating to Taxes or to Environmental
Liabilities, such period shall be extended to the expiration of the applicable
statute of limitations (giving effect to any extensions thereof).

 

9.5. Limitation of Liability. No party shall have any liability to any other
party in the event that any Information exchanged or provided pursuant to this
Agreement which is an estimate or forecast, or which is based on an estimate or
forecast, is found to be inaccurate, in the absence of willful misconduct by the
party providing such Information. No party shall have any liability to any other
party if any Information is destroyed after commercially reasonable efforts by
such party to comply with the provisions of Section 9.4.

 

9.6. Other Agreements Providing for Exchange of Information. The rights and
obligations granted under this Article IX are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in any Ancillary Agreement.

 

9.7. Production of Witnesses, Records, Cooperation.

 

(a) After the Closing Date, except in the case of an adversarial Action by one
party against another party, each party hereto shall use commercially reasonable
efforts to make available to each other party, upon written request, the former,
current and future directors, officers, employees, other personnel and agents of
the members of its respective Group as

 

35



--------------------------------------------------------------------------------

witnesses and any books, records or other documents within its control or which
it otherwise has the ability to make available, to the extent that any such
person (giving consideration to business demands of such directors, officers,
employees, other personnel and agents) or books, records or other documents may
reasonably be required in connection with any Action in which the requesting
party may from time to time be involved, regardless of whether such Action is a
matter with respect to which indemnification may be sought hereunder. The
requesting party shall bear all costs and expenses in connection therewith.

 

(b) If an Indemnifying Party chooses to defend or to seek to compromise or
settle any Third Party Claim, the other parties shall make available to such
Indemnifying Party or such other party, as the case may be, upon written
request, the former, current and future directors, officers, employees, other
personnel and agents of the members of its respective Group as witnesses and any
books, records or other documents within its control or which it otherwise has
the ability to make available, to the extent that any such person (giving
consideration to business demands of such directors, officers, employees, other
personnel and agents) or books, records or other documents may reasonably be
required in connection with such defense, settlement or compromise, or such
prosecution, evaluation or pursuit, as the case may be, and shall otherwise
cooperate in such defense, settlement or compromise, or such prosecution,
evaluation or pursuit, as the case may be.

 

(c) Without limiting the foregoing, the parties shall cooperate and consult to
the extent reasonably necessary with respect to any Actions.

 

(d) Without limiting any provision of this Section, each of the parties agrees
to cooperate, and to cause each member of its respective Group to cooperate,
with each other in the defense of any infringement or similar claim with respect
to any intellectual property and shall not claim to acknowledge, or permit any
member of its respective Group to claim to acknowledge, the validity or
infringing use of any intellectual property of a third Person in a manner that
would hamper or undermine the defense of such infringement or similar claim.

 

(e) The obligation of the parties to provide witnesses pursuant to this Section
9.7 is intended to be interpreted in a manner so as to facilitate cooperation
and shall include the obligation to provide as witnesses inventors and other
officers without regard to whether the witness or the employer of the witness
could assert a possible business conflict (subject to the exception set forth in
the first sentence of Section 9.7(a)).

 

(f) In connection with any matter contemplated by this Section 9.7, the parties
will enter into a mutually acceptable joint defense agreement so as to maintain
to the extent practicable any applicable attorney-client privilege or work
product immunity of any member of any Group.

 

9.8. Confidentiality.

 

(a) Subject to Section 9.9, each of PC Mall and eCOST, on behalf of itself and
each member of its respective Group, agrees to hold, and to cause its respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives to hold, in strict confidence, with at least the same degree
of care that applies to PC Mall’s confidential

 

36



--------------------------------------------------------------------------------

and proprietary information pursuant to policies in effect as of the Closing
Date, all Information concerning each such other Group that is either in its
possession (including Information in its possession prior to any of the date
hereof, the Closing Date or the Distribution Date) or furnished by any such
other Group or its respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives at any time pursuant
to this Agreement or any Ancillary Agreement or otherwise, and shall not use any
such Information other than for such purposes as shall be expressly permitted
hereunder or thereunder, except, in each case, to the extent that such
Information has been (i) in the public domain through no fault of such party or
any member of such Group or any of their respective directors, officers,
employees, agents, accountants, counsel and other advisors and representatives,
(ii) later lawfully acquired from other sources by such party (or any member of
such party’s Group) which sources are not themselves bound by a confidentiality
obligation), or (iii) independently generated without reference to any
proprietary or confidential Information of the other party.

 

(b) Each party agrees not to release or disclose, or permit to be released or
disclosed, any such Information to any other Person, except its directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives who need to know such Information (who shall be advised of their
obligations hereunder with respect to such Information), except in compliance
with Section 9.9. Without limiting the foregoing, when any Information is no
longer needed for the purposes contemplated by this Agreement or any Ancillary
Agreement, each party will promptly after request of the other party either
return to the other party all Information in a tangible form (including all
copies thereof and all notes, extracts or summaries based thereon) or certify to
the other party that it has destroyed such Information (and such copies thereof
and such notes, extracts or summaries based thereon), provided that any costs
and expenses relating to the return or destruction of such Information shall be
borne by the party requesting such return or destruction.

 

9.9. Protective Arrangements. In the event that any party or any member of its
Group either determines on the advice of its counsel that it is required to
disclose any Information pursuant to applicable law or receives any demand under
lawful process or from any Governmental Authority to disclose or provide
Information of any other party (or any member of any other party’s Group) that
is subject to the confidentiality provisions hereof, such party shall notify the
other party prior to disclosing or providing such Information and shall
cooperate at the expense of the requesting party in seeking any reasonable
protective arrangements requested by such other party. Subject to the foregoing,
the Person that received such request may thereafter disclose or provide
Information to the extent required by such law (as so advised by counsel) or by
lawful process or such Governmental Authority.

 

ARTICLE X

 

ARBITRATION; DISPUTE RESOLUTION

 

10.1. Agreement to Arbitrate. Except as otherwise specifically provided in any
Ancillary Agreement, the procedures for discussion, negotiation and arbitration
set forth in this Article X shall apply to all disputes, controversies or claims
(whether sounding in contract, tort or otherwise) that may arise out of or
relate to, or arise under or in connection with this Agreement or any Ancillary
Agreement, or the transactions contemplated hereby or thereby

 

37



--------------------------------------------------------------------------------

(including all actions taken in furtherance of the transactions contemplated
hereby or thereby on or prior to the date hereof), or the commercial or economic
relationship of the parties relating hereto or thereto, between or among any
member of the PC Mall Group and the eCOST Group. Each party agrees on behalf of
itself and each member of its respective Group that the procedures set forth in
this Article X shall be the sole and exclusive remedy in connection with any
dispute, controversy or claim relating to any of the foregoing matters and
irrevocably waives any right to commence any Action in or before any
Governmental Authority, except as expressly provided in Sections 10.7(b) and
10.8 and except to the extent provided under the Arbitration Act in the case of
judicial review of arbitration results or awards. Each party on behalf of itself
and each member of its respective Group irrevocably waives any right to any
trial by jury with respect to any claim, controversy or dispute set forth in the
first sentence of this Section 10.1.

 

10.2. Escalation.

 

(a) It is the intent of the parties to use commercially reasonable efforts to
resolve expeditiously any dispute, controversy or claim between or among them
with respect to the matters covered hereby that may arise from time to time on a
mutually acceptable negotiated basis. In furtherance of the foregoing, any party
involved in a dispute, controversy or claim shall deliver a notice (an
“Escalation Notice”) demanding an in person meeting involving representatives of
the parties at a senior level of management of the parties (or if the parties
agree, of the appropriate strategic business unit or division within such
entity). A copy of any such Escalation Notice shall be given to the Chief
Financial Officer, or like officer or official, of each party involved in the
dispute, controversy or claim (which copy shall state that it is an Escalation
Notice pursuant to this Agreement). Any agenda, location or procedure for such
discussions or negotiations between the parties may be established by the
parties from time to time; provided, however, that the parties shall use
commercially reasonable efforts to meet within thirty (30) days of the
Escalation Notice.

 

(b) The parties may, by mutual consent, retain a mediator to aid the parties in
their discussions and negotiations by informally providing advice to the
parties. Any opinion expressed by the mediator shall be strictly advisory and
shall not be binding on the parties, nor shall any opinion expressed by the
mediator be admissible in any arbitration proceedings. The mediator may be
chosen from a list of mediators previously selected by the parties or by other
agreement of the parties. Costs of the mediation shall be borne equally by the
parties involved in the matter, except that each party shall be responsible for
its own expenses. Mediation is not a prerequisite to a demand for arbitration
under Section 10.3.

 

10.3. Arbitration. At any time after the first to occur of (i) the date of the
meeting actually held pursuant to the applicable Escalation Notice or
(ii)forty-five days after the delivery of the Escalation Notice, any party
involved in the dispute, controversy, or claim may make a written demand that
the dispute be resolved by binding arbitration (the ”Arbitration Demand
Notice”). The Arbitration Demand Notice shall be given to the parties to the
dispute, controversy, or claim in the manner set forth in Section 13.5. Subject
to Sections 10.7(d) and 10.8, upon delivery of an Arbitration Demand Notice
pursuant to this section, the dispute, controversy, or claim shall be decided by
a sole arbitrator in accordance with the rules set forth in this Article X.

 

38



--------------------------------------------------------------------------------

10.4. Arbitrator.

 

(a) Within fifteen (15) days after a valid Arbitration Demand Notice is given,
the parties involved in the dispute, controversy, or claim referenced therein
shall attempt to select a sole arbitrator satisfactory to all such parties from
the JAMS panel.

 

(b) If the parties are unable to jointly select a join arbitrator from the JAMS
panel within such fifteen (15) day period, then within thirty (30) days after
delivery of the Arbitration Demand Notice each party shall select one person
from the JAMS panel to act as arbitrator. The arbitrators selected by each party
shall then select an additional arbitrator within ten (10) days of their
appointment. Such additional arbitrator shall act as the sole arbitrator of the
matter. In the event the arbitrators selected by the parties are unable or fail
to agree on the additional arbitrator, the additional arbitrator shall be
selected by JAMS within ten (10) days.The parties may, by mutual consent, retain
a mediator to aid the parties in their discussions and negotiations by
informally providing advice to the parties. Any opinion expressed by the
mediator shall be strictly advisory and shall not be binding on the parties, nor
shall any opinion expressed by the mediator be admissible in any arbitration
proceedings. The mediator may be chosen from a list of mediators previously
selected by the parties or by other agreement of the parties. Costs of the
mediation shall be borne equally by the parties involved in the matter, except
that each party shall be responsible for its own expenses. Mediation is not a
prerequisite to a demand for arbitration under Section 10.3.

 

(c) The sole arbitrator selected pursuant to paragraph (a) or (b) above will set
a time for the hearing of the matter which will commence no later than ninety
(90) days after the date of the appointment of the sole arbitrator pursuant to
paragraph (a) or (b) above. The arbitration hearing will be no longer than
thirty (30) days (unless in the judgment of the arbitrator the matter is
unusually complex and sophisticated and thereby requires a longer time, in which
event such hearing shall be no longer than ninety (90) days). The final decision
of such arbitrator will be rendered in writing to the parties not later than
sixty (60) days after the last hearing date, unless otherwise agreed by the
parties in writing.

 

(d) The place of any arbitration hereunder will be in Los Angeles, California,
unless otherwise agreed by the parties.

 

10.5. Hearings. Within the time period specified in Section 10.4 (c), the matter
shall be presented to the arbitrator at a hearing by means of written
submissions of memoranda and verified witness statements, filed simultaneously,
and responses, if necessary in the judgment of the arbitrator or the parties. If
the arbitrator deems it to be essential to a fair resolution of the dispute,
live cross-examination or direct examination may be permitted, but it is not
generally contemplated to be necessary. The arbitrator shall actively manage the
arbitration with a view to achieving a just, speedy, and cost-effective
resolution of the dispute, claim or controversy. The arbitrator may, in his or
her discretion, set time and other limits on the presentation of each party’s
case, its memoranda or other submissions, and refuse to receive any proffered
evidence, which the arbitrator, in his or her discretion, finds to be
cumulative, unnecessary, irrelevant or of low probative nature. Except as
otherwise set forth herein, any arbitration hereunder will be conducted in
accordance with the JAMS Comprehensive Arbitration Rules and Procedures then
prevailing. Except as expressly set forth in Section

 

39



--------------------------------------------------------------------------------

10.8(b), the decision of the arbitrator will be final and binding on the
parties, and judgment thereon may be had and will be enforceable in any court
having jurisdiction over the parties. Arbitration awards will bear interest at
an annual rate of the Prime Rate plus 2% per annum. To the extent that the
provisions of this Agreement and the prevailing rules of JAMS conflict, the
provisions of this Agreement shall govern.

 

10.6. Discovery and Certain Other Matters.

 

(a) Any party involved in the applicable dispute may request limited document
production from the other party or parties of specific and expressly relevant
documents, with the reasonable expenses of the producing party incurred in such
production paid by the requesting party. Any such discovery (which rights to
documents shall be substantially less than document discovery rights prevailing
under the Federal Rules of Civil Procedure) shall be conducted expeditiously and
shall not cause the hearing provided for in Section 10.5 to be adjourned except
upon consent of all parties involved in the applicable dispute or upon an
extraordinary showing of cause demonstrating that such adjournment is necessary
to permit discovery essential to a party to the proceeding. Depositions,
interrogatories or other forms of discovery (other than the document production
set forth above) shall not occur except by consent of the parties involved in
the applicable dispute. Disputes concerning the scope of document production and
enforcement of the document production requests will be determined by written
agreement of the parties involved in the applicable dispute or, failing such
agreement, will be referred to the arbitrator for resolution. All discovery
requests will be subject to the proprietary rights and rights of privilege of
the parties, and the arbitrator will adopt procedures to protect such rights and
to maintain the confidential treatment of the arbitration proceedings (except as
may be required by law). Subject to the foregoing, the arbitrator shall have the
power to issue subpoenas to compel the production of documents relevant to the
dispute, controversy or claim.

 

(b) The arbitrator shall have full power and authority to determine issues of
arbitrability but shall otherwise be limited to interpreting or construing the
applicable provisions of this Agreement or any Ancillary Agreement, and will
have no authority or power to limit, expand, alter, amend, modify, revoke or
suspend any condition or provision of this Agreement or any Ancillary Agreement;
it being understood, however, that the arbitrator will have full authority to
implement the provisions of this Agreement or any Ancillary Agreement, and to
fashion appropriate remedies for breaches of this Agreement (including interim
or permanent injunctive relief); provided that the arbitrator shall not have (i)
any authority in excess of the authority a court having jurisdiction over the
parties and the controversy or dispute would have absent these arbitration
provisions or (ii) any right or power to award punitive or treble damages. It is
the intention of the parties that in rendering a decision the arbitrator give
effect to the applicable provisions of this Agreement and the Ancillary
Agreements and follow applicable law (it being understood and agreed that this
sentence shall not give rise to a right of judicial review of the arbitrator’s
award).

 

(c) If a party fails or refuses to appear at and participate in an arbitration
hearing after due notice, the arbitrator may hear and determine the controversy
upon evidence produced by the appearing party.

 

(d) Arbitration costs will be borne equally by each party involved in the
matter, except that each party will be responsible for its own attorney’s fees
and other costs and expenses, including the costs of witnesses selected by such
party.

 

40



--------------------------------------------------------------------------------

10.7. Certain Additional Matters.

 

(a) Any arbitration award shall be a bare award limited to a holding for or
against a party and shall be without findings as to facts, issues or conclusions
of law (including with respect to any matters relating to the validity or
infringement of patents or patent applications) and shall be without a statement
of the reasoning on which the award rests, but must be in adequate form so that
a judgment of a court may be entered thereupon. Judgment upon any arbitration
award hereunder may be entered in any court having jurisdiction thereof.

 

(b) Prior to the time at which an arbitrator is appointed pursuant to Section
10.4, any party may seek one or more temporary restraining orders in a court of
competent jurisdiction if necessary in order to preserve and protect the status
quo. Neither the request for, or grant or denial of, any such temporary
restraining order shall be deemed a waiver of the obligation to arbitrate as set
forth herein and the arbitrator may dissolve, continue or modify any such order.
Any such temporary restraining order shall remain in effect until the first to
occur of the expiration of the order in accordance with its terms or the
dissolution thereof by the arbitrator.

 

(c) Except as required by law, the parties shall hold, and shall cause their
respective officers, directors, employees, agents and other representatives to
hold, the existence, content and result of mediation or arbitration in
confidence in accordance with the provisions of Article IX and except as may be
required in order to enforce any award. Each of the parties shall request that
any mediator or arbitrator comply with such confidentiality requirement.

 

(d) In the event that at any time the sole arbitrator shall fail to serve as an
arbitrator for any reason, the parties shall select a new arbitrator who shall
be disinterested as to the parties and the matter in accordance with the
procedures set forth herein for the selection of the initial arbitrator. The
extent, if any, to which testimony previously given shall be repeated or as to
which the replacement arbitrator elects to rely on the stenographic record (if
there is one) of such testimony shall be determined by the replacement
arbitrator.

 

10.8. Limited Court Actions.

 

(a) Notwithstanding anything herein to the contrary, in the event that any party
reasonably determines the amount in controversy in any dispute, controversy or
claim (or any series of related disputes, controversies or claims) under this
Agreement or any Ancillary Agreement is, or is reasonably likely to be, in
excess of $5 million and if such party desires to commence an Action in lieu of
complying with the arbitration provisions of this Article X, such party shall so
state in its Arbitration Demand Notice. If the other parties to the arbitration
do not agree that the amount in controversy in such dispute, controversy or
claim (or such series of related disputes, controversies or claims) is, or is
reasonably likely to be, in excess of $5 million, the arbitrator selected
pursuant to Section 10.4 hereof shall decide whether the amount in controversy
in such dispute, controversy or claim (or such series of related disputes,
controversies or claims) is, or is reasonably likely to be, in excess of Five
Million Dollars ($5,000,000). The arbitrator shall set a date that is no later
than ten days after the date of his or her appointment for submissions by the
parties with respect to such issue. There shall not be any discovery in
connection with such issue. The arbitrator shall render his or her decision on
such

 

41



--------------------------------------------------------------------------------

issue within five (5) days of such date so set by the arbitrator. In the event
that the arbitrator determines that the amount in controversy in such dispute,
controversy or claim (or such series of related disputes, controversies or
claims) is or is reasonably likely to be in excess of Five Million Dollars
($5,000,000), the provisions of Sections 10.4(c) and (d), 10.5, 10.6, 10.7 and
10.10 hereof shall not apply and on or before (but, except as expressly set
forth in Section 10.8(b), not after) the tenth business day after the date of
such decision, any party to the arbitration may elect, in lieu of arbitration,
to commence an Action with respect to such dispute, controversy or claim (or
such series of related disputes, controversies or claims) in any court of
competent jurisdiction. If the arbitrator does not so determine, the provisions
of this Article X (including with respect to time periods) shall apply as if no
determinations were sought or made pursuant to this Section 10.8(a).

 

(b) In the event that an arbitration award in excess of Five Million Dollars
($5,000,000) is issued in any arbitration proceeding commenced hereunder, any
party may, within sixty (60) days after the date of such award, submit the
dispute, controversy or claim (or series of related disputes, controversies or
claims) giving rise thereto to a court of competent jurisdiction, regardless of
whether such party or any other party sought to commence an Action in lieu of
proceeding with arbitration in accordance with Section 10.8(a). In such event,
the applicable court may elect to rely on the record developed in the
arbitration or, if it determines that it would be advisable in connection with
the matter, allow the parties to seek additional discovery or to present
additional evidence. Each party shall be entitled to present arguments to the
court with respect to whether any such additional discovery or evidence shall be
permitted and with respect to all other matters relating to the applicable
dispute, controversy or claim (or series of related disputes, controversies or
claims).

 

10.9. Continuity of Service and Performance. Unless otherwise agreed in writing,
the parties will continue to provide service and honor all other commitments
under this Agreement and each Ancillary Agreement during the course of dispute
resolution pursuant to the provisions of this Article X with respect to all
matters not subject to such dispute, controversy or claim.

 

10.10. Law Governing Arbitration Procedures. The interpretation of the
provisions of this Article X, only insofar as they relate to the agreement to
arbitrate and any procedures pursuant thereto, shall be governed by the
Arbitration Act and other applicable federal law. In all other respects, the
interpretation of this Agreement shall be governed as set forth in Section 13.2.

 

ARTICLE XI

 

FURTHER ASSURANCES AND ADDITIONAL COVENANTS

 

11.1. Further Assurances.

 

(a) In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties hereto shall use commercially reasonable efforts,
prior to, on and after the Closing Date, to take, or cause to be taken, all
actions, and to do, or cause to be done, all things reasonably necessary, proper
or advisable under applicable laws, regulations and

 

42



--------------------------------------------------------------------------------

agreements to consummate and make effective the transactions contemplated by
this Agreement and the Ancillary Agreements.

 

(b) Without limiting the foregoing, prior to, on and after the Closing Date,
each party hereto shall cooperate with the other parties, and without any
further consideration, but at the expense of the requesting party, to execute
and deliver, or use commercially reasonable efforts to cause to be executed and
delivered, all instruments, including instruments of conveyance, assignment and
transfer, and to make all filings with, and to obtain all consents, approvals or
authorizations of, any Governmental Authority or any other Person under any
permit, license, agreement, indenture or other instrument and to take all such
other actions as such party may reasonably be requested to take by any other
party hereto from time to time, consistent with the terms of this Agreement and
the Ancillary Agreements, in order to effectuate the provisions and purposes of
this Agreement and the Ancillary Agreements and the other transactions
contemplated hereby and thereby. Without limiting the foregoing, each party
will, at the reasonable request, cost and expense of any other party, take such
other actions as may be reasonably necessary to vest in such other party good
and marketable title, free and clear of any Security Interest, if and to the
extent it is practicable to do so.

 

(c) On or prior to the Closing Date, PC Mall and eCOST in their respective
capacities as direct and indirect stockholders of their respective Subsidiaries,
shall each ratify any actions which are reasonably necessary or desirable to be
taken by PC Mall, eCOST or any other Subsidiary of PC Mall, as the case may be,
to effectuate the transactions contemplated by this Agreement.

 

(d) PC Mall and eCOST, and each of the members of their respective Groups, waive
(and agree not to assert against any of the others) any claim or demand that any
of them may have against any of the others for any Liabilities or other claims
relating to or arising out of: (i) the failure of eCOST or any member of the
eCOST Group, on the one hand, or of PC Mall or any member of the PC Mall Group,
on the other hand, to provide any notification or disclosure required under any
state Environmental Law in connection with the transactions contemplated by this
Agreement, or (ii) any inadequate, incorrect or incomplete notification or
disclosure under any such state Environmental Law by the applicable transferor.

 

(e) Prior to the Closing Date, if one or more of the parties identifies any
commercial or other service that is needed to assure a smooth and orderly
transition of the businesses in connection with the consummation of the
transactions contemplated hereby, and that is not otherwise governed by the
provisions of this Agreement or any Ancillary Agreement, the parties will
cooperate in determining whether there is a mutually acceptable arm’s-length
basis on which one or more of the other parties will provide such service.

 

43



--------------------------------------------------------------------------------

ARTICLE XII

 

TERMINATION

 

12.1. Termination by Mutual Consent. This Agreement may be terminated at any
time prior to the Distribution Date by the mutual consent of PC Mall and eCOST.

 

12.2. Other Termination. This Agreement may be terminated by PC Mall in its sole
discretion at any time prior to the Closing Date. The obligations of the parties
under Article IV (including the obligation to pursue or effect the Distribution)
may be terminated by PC Mall if (i) at any time after the Closing Date PC Mall
determines, in its sole and absolute discretion, that the Distribution would not
be in the best interests of PC Mall or its stockholders or (ii) the Distribution
has not occurred by December 31, 2005.

 

12.3. Effect of Termination.

 

(a) In the event of any termination of this Agreement prior to the Closing Date,
no party to this Agreement (or any of its directors or officers) shall have any
Liability or further obligation to any other party.

 

(b) In the event of any termination of this Agreement on or after the Closing
Date, only the provisions of Article IV will terminate and the other provisions
of this Agreement and each Ancillary Agreement shall remain in full force and
effect.

 

ARTICLE XIII

 

MISCELLANEOUS

 

13.1. Counterparts, Entire Agreement, Corporate Power.

 

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

 

(b) This Agreement, and the Exhibits, Schedules and Appendices hereto contain
the entire agreement between the parties with respect to the subject matter
hereof, supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter and there are no agreements or understandings between the parties other
than those set forth or referred to herein or therein. If this Agreement
conflicts with any provision of any of the Ancillary Agreements, the provisions
of the Ancillary Agreements shall govern.

 

(c) PC Mall represents on behalf of itself and each other member of the PC Mall
Group and eCOST represents on behalf of itself and each other member of the
eCOST Group as follows:

 

(i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and

 

44



--------------------------------------------------------------------------------

perform this Agreement and each of the Ancillary Agreements to which it is a
party and to consummate the transactions contemplated hereby and thereby; and

 

(ii) this Agreement and each of the Ancillary Agreements to which it is a party
has been duly executed and delivered by it and constitutes a valid and binding
agreement of it enforceable in accordance with the terms thereof.

 

13.2. Governing Law. Except as set forth in Section 10.10, this Agreement shall
be governed by and construed and interpreted in accordance with the laws of the
State of California (other than as to its laws of arbitration which shall be
governed under the Arbitration Act or other applicable federal law pursuant to
Section 10.10), irrespective of the choice of laws principles of the State of
California, as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies.

 

13.3. Assignability. Except as set forth in any Ancillary Agreement, this
Agreement and each Ancillary Agreement shall be binding upon and inure to the
benefit of the parties hereto and thereto, respectively, and their respective
successors and assigns; provided, however, that no party hereto or thereto may
assign its respective rights or delegate its respective obligations under this
Agreement or any Ancillary Agreement without the express prior written consent
of the other parties hereto or thereto.

 

13.4. Third Party Beneficiaries. Except for the indemnification rights under
this Agreement of any PC Mall Indemnitee or eCOST Indemnitee in their respective
capacities as such, (a) the provisions of this Agreement and each Ancillary
Agreement are solely for the benefit of the parties and are not intended to
confer upon any Person except the parties any rights or remedies hereunder, and
(b) there are no third party beneficiaries of this Agreement or any Ancillary
Agreement and none of this Agreement or any Ancillary Agreement shall provide
any third person with any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement or any Ancillary Agreement. No party hereto shall have any right,
remedy or claim with respect to any provision of this Agreement or any Ancillary
Agreement to the extent such provision relates solely to the other two parties
hereto or the members of such other two parties’ respective Groups.

 

13.5. Notices. Except as may be provided in any Ancillary Agreement, all
notices, requests, demands, waivers and other communications under this
Agreement or any Ancillary Agreement shall be in writing and shall be deemed to
have been duly given if delivered personally or by facsimile transmission or
mailed (certified or registered mail, postage prepaid, return receipt
requested):

 

If to PC Mall, to:   

PC Mall, Inc.

2555 West 190th Street, Suite 201

Torrance, California 90504

Attention: Chief Executive Officer

     Fax No.: (310) 353-7411

 

45



--------------------------------------------------------------------------------

with a copy to:   

PC Mall, Inc.

2555 West 190th Street, Suite 201

Torrance, California 90504

Attention: General Counsel

 

Fax No.: (310) 630-3992

If to eCOST:   

eCOST.com, Inc.

2555 West 190th Street, Suite 106

Torrance, California 90504

Attention: Chief Executive Officer

 

Fax No.: (310) 630-3578

 

or to such other person or address as any party shall specify by notice in
writing to the other party. All such notices, requests, demands, waivers and
communications shall be deemed to have been received on the date on which hand
delivered, upon transmission of the facsimile transmission by the sender and
issuance by the transmitting machine of a confirmation slip confirming that the
number of pages constituting the notice have been transmitted without error, or
on the third business day following the date on which so mailed, except for a
notice of change of address, which shall be effective only upon receipt thereof.
In the case of a notice sent by facsimile transmission, the sender shall
contemporaneously mail a copy of the notice to the addressee at the address
provided for above. However, such mailing shall in no way alter the time at
which the facsimile notice is deemed received. In no event shall the provision
of notice pursuant to this Section 13.5 constitute notice for service of
process.

 

13.6. Severability. If any provision of this Agreement or any Ancillary
Agreement or the application thereof to any Person or circumstance is determined
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or thereof, or the application of such provision to
Persons or circumstances or in jurisdictions other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby or thereby,
as the case may be, is not affected in any manner adverse to any party. Upon
such determination, the parties shall negotiate in good faith in an effort to
agree upon such a suitable and equitable provision to effect the original intent
of the parties.

 

13.7. Force Majeure. No party shall be deemed in default of this Agreement or
any Ancillary Agreement to the extent that any delay or failure in the
performance of its obligations under this Agreement or any Ancillary Agreement
results from any cause beyond its reasonable control and without its fault or
negligence, such as acts of God, acts of civil or military authority, embargoes,
epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods,
unusually severe weather conditions, labor problems or unavailability of parts,
or, in the case of computer systems, any failure in electrical or air
conditioning equipment. In the event of any such excused

 

46



--------------------------------------------------------------------------------

delay, the time for performance shall be extended for a period equal to the time
lost by reason of the delay.

 

13.8. Publicity. Prior to the Distribution, each of eCOST and PC Mall shall
consult with each other prior to issuing any press releases or otherwise making
public statements with respect to the IPO, the Distribution or any of the other
transactions contemplated hereby and prior to making any filings with any
Governmental Authority with respect thereto.

 

13.9. Expenses. eCOST shall pay all third-party costs, fees and expenses
relating to the IPO, all of the reimbursable expenses of the Underwriters
pursuant to the Underwriting Agreement, all of the costs of producing, printing,
mailing and otherwise distributing any prospectus, as well as the Underwriters’
discount provided for in the Underwriting Agreement. Except as expressly set
forth in this Agreement or in any Ancillary Agreement, whether or not the
Distribution is consummated, each party hereto shall bear its own respective
third party fees, costs and expenses paid or incurred in connection with the
Distribution.

 

13.10. Headings. The article, section and paragraph headings contained in this
Agreement and in the Ancillary Agreements are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement or
any Ancillary Agreement.

 

13.11. Survival of Covenants. Except as expressly set forth in any Ancillary
Agreement, the covenants, representations and warranties contained in this
Agreement and each Ancillary Agreement, and liability for the breach of any
obligations contained herein, shall survive each of the IPO and the
Distribution.

 

13.12. Waivers of Default. Waiver by any party of any default by the other party
of any provision of this Agreement or any Ancillary Agreement shall not be
deemed a waiver by the waiving party of any subsequent or other default, nor
shall it prejudice the rights of the other party.

 

13.13. Specific Performance. In the event of any actual or threatened default
in, or breach of, any of the terms, conditions and provisions of this Agreement
or any Ancillary Agreement, the party or parties who are or are to be thereby
aggrieved shall have the right to specific performance and injunctive or other
equitable relief of its rights under this Agreement or such Ancillary Agreement,
in addition to any and all other rights and remedies at law or in equity, and
all such rights and remedies shall be cumulative. The parties agree that the
remedies at law for any breach or threatened breach, including monetary damages,
are inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived. Any
requirements for the securing or posting of any bond with such remedy are
waived.

 

13.14. Amendments.

 

(a) No provisions of this Agreement or any Ancillary Agreement shall be deemed
waived, amended, supplemented or modified by any party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

 

47



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, the parties anticipate that, prior to the
Closing Date, some or all of the Schedules to this Agreement may be amended or
supplemented and, in such event, such amended or supplemented Schedules shall be
attached hereto in lieu of the original Schedules.

 

13.15. Interpretation. Words in the singular shall be held to include the plural
and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein,” and “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement (or the applicable Ancillary Agreement) as a whole
(including all of the Schedules, Exhibits and Appendices hereto and thereto) and
not to any particular provision of this Agreement (or such Ancillary Agreement).
Article, Section, Exhibit, Schedule and Appendix references are to the Articles,
Sections, Exhibits, Schedules and Appendices to this Agreement (or the
applicable Ancillary Agreement) unless otherwise specified. The word “including”
and words of similar import when used in this Agreement (or the applicable
Ancillary Agreement) shall mean “including, without limitation,” unless the
context otherwise requires or unless otherwise specified. The word “or” shall
not be exclusive.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Master Separation and
Distribution Agreement to be executed by their duly authorized representatives.

 

PC MALL, INC.

By:

  /s/    THEODORE R. SANDERS        

Name:

  Theodore R. Sanders

Title:

  Chief Financial Officer

 

eCOST.COM, INC.

By:

  /s/    ADAM SHAFFER        

Name:

  Adam Shaffer

Title:

  Chief Executive Officer

 

49



--------------------------------------------------------------------------------

Schedule A

 

(Ancillary Agreements)

 

Tax Allocation and Indemnification Agreement

Employee Benefit Matters Agreement

Administrative Services Agreement

Product Sales, Inventory Management and Order Fulfillment Agreement

Information Technology Systems Usage and Services Agreement

AF Services Software License Agreement

PC Mall Software License Agreement

Registration Rights Agreement with PC Mall

Registration Rights Agreement with Frank F. Khulusi

Amended and Restated Sublease Agreement

 

Schedule A



--------------------------------------------------------------------------------

Schedule 4.5

 

Warrant Adjustments

 

The exercise prices for each PC Mall Adjusted Warrant and eCOST Warrant will be
determined as follows:

 

1. Calculate the aggregate intrinsic value of the PC Mall Warrant immediately
prior to the Distribution and determine the ratio of the exercise price for the
PC Mall Warrant to the market value of PC Mall Common Stock immediately prior to
the Distribution (the “Pre-Distribution Exercise Price to Market Price Ratio”).

 

2. Calculate the preliminary PC Mall Adjusted Warrant exercise price by dividing
(x) the market value of PC Mall Common Stock (without eCOST) immediately after
the Distribution by (y) the sum of (i) the market value of PC Mall Common Stock
immediately after the Distribution and (ii) the market value of eCOST Common
Stock immediately after the Distribution multiplied by the Distribution Ratio,
and multiplying the result by the exercise price for the PC Mall Warrant.

 

3. Divide the preliminary PC Mall Adjusted Warrant exercise price by the market
value of PC Mall Common Stock immediately after the Distribution to determine
the “PC Mall Adjusted Exercise Price to Market Price Ratio.” If the PC Mall
Adjusted Exercise Price to Market Price Ratio is less than the Pre-Distribution
Exercise Price to Market Price Ratio, increase the preliminary PC Mall Adjusted
Warrant exercise price to align the PC Mall Adjusted Exercise Price to Market
Ratio with the Pre-Distribution Exercise Price to Market Price Ratio in order to
determine the final Adjusted PC Mall Warrant exercise price.

 

4. Calculate the preliminary eCOST Warrant exercise price by multiplying the
exercise price for the PC Mall Warrant by the result obtained by dividing (z)
one minus the fraction calculated in paragraph 2 above by (w) the Distribution
Ratio.

 

5. Divide the preliminary eCOST Warrant exercise price by the market value of
eCOST Common Stock immediately after the Distribution to determine the “eCOST
Adjusted Exercise Price to Market Price Ratio.” If the eCOST Adjusted Exercise
Price to Market Ratio is less than the Pre-Distribution Exercise Price to Market
Price Ratio, increase the preliminary eCOST Warrant exercise price to align the
eCOST Adjusted Exercise Price to Market Price Ratio with the Pre-Distribution
Exercise Price to Market Price Ratio in order to determine the final eCOST
Warrant exercise price.

 

6. Add the aggregate intrinsic values of the Adjusted PC Mall Warrant and eCOST
Warrant and compare the sum to the aggregate intrinsic value calculated in
paragraph 1 above and make final adjustments, if necessary, so that the
aggregate intrinsic values of the Adjusted PC Mall Warrant and eCOST Warrant do
not exceed the original aggregate intrinsic value of the PC Mall Warrant.

 

Schedule 4.5